 

Exhibit 10.01

 

 

PROOFPOINT, INC.

AMENDED AND RESTATED 2012 EQUITY INCENTIVE PLAN

AS ADOPTED APRIL 10, 2019

1.PURPOSE.  The purpose of this Plan is to provide incentives to attract, retain
and motivate eligible persons whose present and potential contributions are
important to the success of the Company, and any Parents and Subsidiaries that
exist now or in the future, by offering them an opportunity to participate in
the Company’s future performance through the grant of Awards.  Capitalized terms
not defined elsewhere in the text are defined in Section 28.

2.SHARES SUBJECT TO THE PLAN.

2.1Number of Shares Available.  Subject to Sections 2.5 and 21 and any other
applicable provisions hereof, the total number of Shares reserved and available
for grant and issuance pursuant to this Plan as of the date of adoption of the
Plan by the Board, is 3,050,951 Shares, plus (i) any reserved shares not issued
or subject to outstanding grants under the Company’s 2002 Stock Option/Stock
Issuance Plan (the “Prior Plan”) on the Effective Date (as defined below), (ii)
shares that are subject to stock options granted under the Prior Plan that cease
to be subject to such stock options after the Effective Date, (iii) shares
issued under the Prior Plan before or after the Effective Date pursuant to the
exercise of stock options that are, after the Effective Date, forfeited and (iv)
shares issued under the Prior Plan that are repurchased by the Company at or
below the original issue price.

2.2 Lapsed, Returned Awards.  Shares subject to Awards, and Shares issued under
the Plan or the Prior Plan under any Award, will again be available for grant
and issuance in connection with subsequent Awards under this Plan to the extent
such Shares:  (a) are subject to issuance upon exercise of an Option or SAR
granted under this Plan or the Prior Plan but which cease to be subject to the
Option or SAR for any reason other than exercise of the Option or SAR; (b) are
subject to Awards granted under this Plan or the Prior Plan that are forfeited
or are repurchased by the Company at the original issue price; or (c) are
subject to Awards granted under this Plan or the Prior Plan that otherwise
terminate without such Shares being issued. To the extent an Award under the
Plan is paid out in cash rather than Shares, such cash payment will not result
in reducing the number of Shares available for issuance under the Plan.  Shares
used to pay the exercise price of an Award or to satisfy the tax withholding
obligations related to an Award will become available for future grant or sale
under the Plan. For the avoidance of doubt, Shares that otherwise become
available for grant and issuance because of the provisions of this Section 2.2
shall not include Shares subject to Awards that initially became available
because of the substitution clause in Section 21.2 hereof.

2.3 Minimum Share Reserve.  At all times the Company shall reserve and keep
available a sufficient number of Shares as shall be required to satisfy the
requirements of all outstanding Awards granted under this Plan.

2.4 Limitations.  No more than 25,000,000 (twenty-five million) Shares shall be
issued pursuant to the exercise of ISOs.

2.5Adjustment of Shares.  If the number of outstanding Shares is changed by a
stock dividend, recapitalization, stock split, reverse stock split, subdivision,
combination, reclassification or similar change in the capital structure of the
Company, without consideration, then (a) the number and class of Shares reserved
for issuance and future grant under the Plan set forth in Section 2.1, (b) the
Exercise Prices of and the number and class of Shares subject to outstanding
Options and SARs, (c) the number and class of Shares subject to other
outstanding Awards, (d) the maximum number and class of Shares that may be
issued as ISOs set forth in Section 2.4, and (e) the maximum number and class of
Shares that may be issued to an individual or to a new Employee in any one
calendar year set forth in Section 3, shall be proportionately adjusted, subject
to any required action by the Board or the stockholders of the Company and in
compliance with applicable securities laws; provided that fractions of a Share
will not be issued.

3.ELIGIBILITY.  ISOs may be granted only to Employees.  All other Awards may be
granted to Employees, Consultants, Directors and Non-Employee Directors of the
Company or any Parent or Subsidiary of the Company; provided such Consultants,
Directors and Non-Employee Directors render bona fide Services not in connection
with the offer and sale of securities in a capital-raising transaction.  No
Participant will be eligible to receive more than 875,000 (eight hundred
seventy-five thousand) Shares in any calendar year under this Plan pursuant to
the grant of Awards

1

 

--------------------------------------------------------------------------------

 

except that new Employees of the Company or of a Parent or Subsidiary of the
Company (including new Employees who are also officers and directors of the
Company or any Parent or Subsidiary of the Company) are eligible to receive up
to a maximum of 1,750,000 (one million seven hundred and fifty thousand) Shares
in the calendar year in which they commence their employment.

4.

ADMINISTRATION.

4.1Committee Composition; Authority.  This Plan will be administered by the
Committee or by the Board acting as the Committee.  Subject to the general
purposes, terms and conditions of this Plan, and to the direction of the Board,
the Committee will have full power to implement and carry out this Plan, except,
however, the Board shall establish the terms for the grant of an Award to
Non-Employee Directors.  The Committee will have the authority to:

(a).construe and interpret this Plan, any Award Agreement and any other
agreement or document executed pursuant to this Plan;

(b).prescribe, amend and rescind rules and regulations relating to this Plan or
any Award;

(c).select persons to receive Awards;

(d).determine the form and terms and conditions, not inconsistent with the terms
of the Plan, of any Award granted hereunder. Such terms and conditions include,
but are not limited to, the exercise price, the time or times when Awards may
vest and be exercised (which may be based on performance criteria), any vesting
acceleration or waiver of forfeiture restrictions and any restriction or
limitation regarding any Award or the Shares relating thereto, based in each
case on such factors as the Committee will determine, in each case subject to
Section 4.2 and Section 4.3;

(e).determine the number of Shares subject to an Award or other consideration
subject to Awards;

(f).determine the Fair Market Value in good faith, if necessary;

(g).correct any defect, supply any omission or reconcile any inconsistency in
this Plan, any Award or any Award Agreement;

(h).determine whether an Award has been earned;

(i).reduce or waive any criteria with respect to Performance Factors;

(j).adjust Performance Factors to take into account changes in law and
accounting or tax rules as the Committee deems necessary or appropriate to
reflect the impact of extraordinary or unusual items, events or circumstances to
avoid windfalls or hardships; and

(k).make all other determinations necessary or advisable for the administration
of this Plan.

4.2Minimum Vesting Limitations.  All Awards granted under the Plan shall have a
minimum vesting period of one-year measured from the date of grant (except that
in the case of equity Awards granted to Non-Employee Directors pursuant to
Section 12, the minimum vesting requirement set forth herein shall be deemed to
mean the period beginning on each regular annual meeting of the stockholders and
ending on the date of the next regular annual meeting of stockholders that is
within 50 weeks of such meeting); provided that (i) Awards covering up to 5% of
the Shares available for grant pursuant to the Plan may be granted or modified
without regard to such minimum vesting provisions; (ii) nothing in this Plan to
the contrary shall limit the ability of the Committee to provide for the grant
of fully-vested Awards in respect of achievement pursuant to the Company’s
short-term incentive bonus programs or other achievement awards for continuing
Employees , other than executive officers; and (iii) to the extent consistent
with any policy adopted by the Board pursuant to Section 12, fully-vested Awards
may be granted to Non-Employee Directors who elect to receive equity in lieu of
cash fees for services rendered as a director.

4.3No Discretionary Acceleration of Vesting.  The Committee shall not have
discretion to provide for the acceleration of the vesting of any Award other
than to the extent set forth in Section 21, or upon certain Corporate
Transactions or upon Participant’s Termination of Service upon death, or
Disability.

2

 

--------------------------------------------------------------------------------

 

4.4Committee Interpretation and Discretion.  Any determination made by the
Committee with respect to any Award shall be made in its sole discretion at the
time of grant of the Award or, unless in contravention of any express term of
the Plan or Award, at any later time, and such determination shall be final and
binding on the Company and all persons having an interest in any Award under the
Plan.  Any dispute regarding the interpretation of the Plan or any Award
Agreement shall be submitted by the Participant or Company to the Committee for
review.  The resolution of such a dispute by the Committee shall be final and
binding on the Company and the Participant.  The Committee may delegate to one
or more executive officers the authority to review and resolve disputes with
respect to Awards held by Participants who are not Insiders, and such resolution
shall be final and binding on the Company and the Participant

4.5Section 16 of the Exchange Act.  Awards granted to Participants who are
subject to Section 16 of the Exchange Act must be approved by two or more
“non-employee directors” (as defined in the regulations promulgated under
Section 16 of the Exchange Act). 

4.6Documentation.  The Award Agreement for a given Award, the Plan and any other
documents may be delivered to, and accepted by, a Participant or any other
person in any manner (including electronic distribution or posting) that meets
applicable legal requirements.

4.7Foreign Award Recipients.  Notwithstanding any provision of the Plan to the
contrary, in order to comply with the laws in other countries in which the
Company and its Subsidiaries operate or have employees or other individuals
eligible for Awards, the Committee, in its sole discretion, shall have the power
and authority to:  (i) determine which Subsidiaries shall be covered by the
Plan; (ii) determine which individuals outside the United States are eligible to
participate in the Plan; (iii) modify the terms and conditions of any Award
granted to individuals outside the United States to comply with applicable
foreign laws; (iv) establish subplans and modify exercise procedures and other
terms and procedures, to the extent the Committee determines such actions to be
necessary or advisable (and such subplans and/or modifications shall be attached
to this Plan as appendices); provided, however, that no such subplans and/or
modifications shall increase the share limitations contained in Section 2.1
hereof; and (v) take any action, before or after an Award is made, that the
Committee determines to be necessary or advisable to obtain approval or comply
with any local governmental regulatory exemptions or approvals.  Notwithstanding
the foregoing, the Committee may not take any actions hereunder, and no Awards
shall be granted, that would violate the Exchange Act or any other applicable
United States securities law, the Code, or any other applicable United States
governing statute or law.

5.OPTIONS.  The Committee may grant Options to eligible Employees, Consultants,
Directors of the Company or any Parent or Subsidiary of the Company and will
determine whether such Options will be Incentive Stock Options within the
meaning of the Code (“ISOs”) or Nonqualified Stock Options (“NSOs”), the number
of Shares subject to the Option, the Exercise Price of the Option, the period
during which the Option may vest and be exercised, and all other terms and
conditions of the Option, subject to the following:

5.1Option Grant.  Each Option granted under this Plan will identify the Option
as an ISO or an NSO.  An Option may be, but need not be, awarded upon
satisfaction of such Performance Factors during any Performance Period as are
set out in advance in the Participant’s individual Award Agreement.  If the
Option is being earned upon the satisfaction of Performance Factors, then the
Committee will: (x) determine the nature, length and starting date of any
Performance Period for each Option; and (y) select from among the Performance
Factors to be used to measure the performance, if any.  Performance Periods may
overlap and Participants may participate simultaneously with respect to Options
that are subject to different performance goals and other criteria.

5.2Date of Grant.  The date of grant of an Option will be the date on which the
Committee makes the determination to grant such Option, or a specified future
date.  The Award Agreement and a copy of this Plan will be delivered to the
Participant within a reasonable time after the granting of the Option.

5.3Exercise Period.  Options may be vested and exercisable within the times or
upon the conditions as set forth in the Award Agreement governing such
Option; provided, however, that no Option will be exercisable after the
expiration of ten (10) years from the date the Option is granted; and provided
further that no ISO granted to a person who, at the time the ISO is granted,
directly or by attribution owns more than ten percent (10%) of the total
combined voting power of all classes of stock of the Company or of any Parent or
Subsidiary of the Company (“Ten Percent Stockholder”) will be exercisable after
the expiration of five (5) years from the date the ISO is granted.  The
Committee also may provide for Options to become exercisable at one time or from
time to time, periodically or otherwise, in such number of Shares or percentage
of Shares as the Committee determines.

3

 

--------------------------------------------------------------------------------

 

5.4Exercise Price.  The Exercise Price of an Option will be determined by the
Committee when the Option is granted; provided that: (i) the Exercise Price of
an ISO will be not less than one hundred percent (100%) of the Fair Market Value
of the Shares on the date of grant and (ii) the Exercise Price of any ISO
granted to a Ten Percent Stockholder will not be less than one hundred ten
percent (110%) of the Fair Market Value of the Shares on the date of grant. 
Payment for the Shares purchased must be made in accordance with Section 11 and
the Award Agreement and in accordance with any procedures established by the
Company.  The Exercise Price of a NSO may not be less than one hundred percent
(100%) of the Fair Market Value per Share on the date of grant.

5.5Method of Exercise.  Any Option granted hereunder will be vested and
exercisable according to the terms of the Plan and at such times and under such
conditions as determined by the Committee and set forth in the Award Agreement.
An Option may not be exercised for a fraction of a Share.  An Option will be
deemed exercised when the Company receives: (i) notice of exercise (in such form
as the Committee may specify from time to time) from the person entitled to
exercise the Option, and (ii) full payment for the Shares with respect to which
the Option is exercised (together with applicable withholding taxes). Full
payment may consist of any consideration and method of payment authorized by the
Committee and permitted by the Award Agreement and the Plan. Shares issued upon
exercise of an Option will be issued in the name of the Participant. Until the
Shares are issued (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company), no right to vote
or receive dividends or any other rights as a stockholder will exist with
respect to the Shares, notwithstanding the exercise of the Option. The Company
will issue (or cause to be issued) such Shares promptly after the Option is
exercised.  No adjustment will be made for a dividend or other right for which
the record date is prior to the date the Shares are issued, except as provided
in Section 2.5 of the Plan. Exercising an Option in any manner will decrease the
number of Shares thereafter available, both for purposes of the Plan and for
sale under the Option, by the number of Shares as to which the Option is
exercised.

5.6Termination of Service.  The exercise of an Option will be subject to the
following (except as may be otherwise provided in an Award Agreement):

(a).If the Participant’s Service terminates for any reason except for Cause or
the Participant’s death or Disability, then the Participant may exercise such
Participant’s Options only to the extent that such Options would have been
exercisable by the Participant on the date Participant’s Service terminates no
later than three (3) months after the date Participant’s Service terminates (or
such shorter or longer time period as may be determined by the Committee, with
any exercise beyond three (3) months after the date Participant’s Service
terminates deemed to be the exercise of an NSO), but in any event no later than
the expiration date of the Options.

(b).If the Participant’s Service terminates because of the Participant’s death
(or the Participant dies within three (3) months after Participant’s Service
terminates other than for Cause or because of the Participant’s Disability),
then the Participant’s Options may be exercised only to the extent that such
Options would have been exercisable by the Participant on the date Participant’s
Service terminates and must be exercised by the Participant’s legal
representative, or authorized assignee, no later than twelve (12) months after
the date Participant’s Service terminates (or such shorter time period not less
than six (6) months or longer time period as may be determined by the
Committee), but in any event no later than the expiration date of the Options.

(c).If the Participant’s Service terminates because of the Participant’s
Disability, then the Participant’s Options may be exercised only to the extent
that such Options would have been exercisable by the Participant on the date
Participant’s Service terminates and must be exercised by the Participant (or
the Participant’s legal representative or authorized assignee) no later than
twelve (12) months after the date Participant’s Service terminates (with any
exercise beyond (a) three (3) months after the date Participant’s Service
terminates when the termination of Service is for a Disability that is not a
“permanent and total disability” as defined in Section 22(e)(3) of the Code, or
(b) twelve (12) months after the date Participant’s Service terminates when the
termination of Service is for a Disability that is a “permanent and total
disability” as defined in Section 22(e)(3) of the Code, deemed to be exercise of
an NSO), but in any event no later than the expiration date of the Options.

(d).Unless determined otherwise by the Committee or as may otherwise be set
forth in a Participant’s Award Agreement, if the Participant’s Service
terminates for Cause, then Participant’s Options (whether vested or unvested)
shall expire on the date Participant’s Service terminates for Cause, or at such
later time and on such conditions as are determined by the Committee, but in any
no event later than the expiration date of the Options.  Unless otherwise
provided in the Award Agreement, Cause will have the meaning as set forth in the
Plan.

4

 

--------------------------------------------------------------------------------

 

5.7Limitations on Exercise.  The Committee may specify a minimum number of
Shares that may be purchased on any exercise of an Option, provided that such
minimum number will not prevent any Participant from exercising the Option for
the full number of Shares for which it is then exercisable.

5.8Limitations on ISOs.  With respect to Awards granted as ISOs, to the extent
that the aggregate Fair Market Value of the Shares with respect to which such
ISOs are exercisable for the first time by the Participant during any calendar
year (under all plans of the Company and any Parent or Subsidiary) exceeds one
hundred thousand dollars ($100,000), such Options will be treated as NSOs. For
purposes of this Section 5.8, ISOs will be taken into account in the order in
which they were granted. The Fair Market Value of the Shares will be determined
as of the time the Option with respect to such Shares is granted.  In the event
that the Code or the regulations promulgated thereunder are amended after the
Effective Date to provide for a different limit on the Fair Market Value of
Shares permitted to be subject to ISOs, such different limit will be
automatically incorporated herein and will apply to any Options granted after
the effective date of such amendment.

5.9Modification, Extension or Renewal.  Subject to Section 18, the Committee may
modify, extend or renew outstanding Options and authorize the grant of new
Options in substitution therefor, provided that any such action may not, without
the written consent of a Participant, impair any of such Participant’s rights
under any Option previously granted.  Any outstanding ISO that is modified,
extended, renewed or otherwise altered will be treated in accordance with
Section 424(h) of the Code. 

5.10 No Disqualification.  Notwithstanding any other provision in this Plan, no
term of this Plan relating to ISOs will be interpreted, amended or altered, nor
will any discretion or authority granted under this Plan be exercised, so as to
disqualify this Plan under Section 422 of the Code or, without the consent of
the Participant affected, to disqualify any ISO under Section 422 of the Code.

6.

RESTRICTED STOCK AWARDS.

6.1Awards of Restricted Stock.  A Restricted Stock Award is an offer by the
Company to sell to an eligible Employee, Consultant, or Director of the Company
or any Parent or Subsidiary of the Company Shares that are subject to
restrictions (“Restricted Stock”).  The Committee will determine to whom an
offer will be made, the number of Shares the Participant may purchase, the
Purchase Price, the restrictions under which the Shares will be subject and all
other terms and conditions of the Restricted Stock Award, subject to the Plan.

6.2Restricted Stock Purchase Agreement.  All purchases under a Restricted Stock
Award will be evidenced by an Award Agreement.  Except as may otherwise be
provided in an Award Agreement, a Participant accepts a Restricted Stock Award
by signing and delivering to the Company an Award Agreement with full payment of
the Purchase Price, within thirty (30) days from the date the Award Agreement
was delivered to the Participant.  If the Participant does not accept such Award
within thirty (30) days, then the offer of such Restricted Stock Award will
terminate, unless the Committee determines otherwise.

6.3Purchase Price.  The Purchase Price for a Restricted Stock Award will be
determined by the Committee and may be less than Fair Market Value on the date
the Restricted Stock Award is granted.  Payment of the Purchase Price must be
made in accordance with Section 11 of the Plan, and the Award Agreement and in
accordance with any procedures established by the Company.

6.4Terms of Restricted Stock Awards.  Restricted Stock Awards will be subject to
such restrictions as the Committee may impose or are required by law.  These
restrictions may be based on completion of a specified number of years of
Service with the Company or upon completion of Performance Factors, if any,
during any Performance Period as set out in advance in the Participant’s Award
Agreement.  Prior to the grant of a Restricted Stock Award, the Committee shall:
(a) determine the nature, length and starting date of any Performance Period for
the Restricted Stock Award; (b) select from among the Performance Factors to be
used to measure performance goals, if any; and (c) determine the number of
Shares that may be awarded to the Participant.  Performance Periods may overlap
and a Participant may participate simultaneously with respect to Restricted
Stock Awards that are subject to different Performance Periods and having
different performance goals and other criteria.

6.5Termination of Service.  Except as may be set forth in the Participant’s
Award Agreement, vesting ceases on the date Participant’s Service terminates
(unless determined otherwise by the Committee).

5

 

--------------------------------------------------------------------------------

 

7.STOCK BONUS AWARDS.

7.1Awards of Stock Bonuses.  A Stock Bonus Award is an award to an Employee,
Consultant, or Director of the Company or any Parent or Subsidiary of the
Company of Shares for Services to be rendered or for past Services already
rendered to the Company or any Parent or Subsidiary.  All Stock Bonus Awards
shall be made pursuant to an Award Agreement.  No payment from the Participant
will be required for Shares awarded pursuant to a Stock Bonus Award.

7.2Terms of Stock Bonus Awards.  The Committee will determine the number of
Shares to be awarded to the Participant under a Stock Bonus Award and any
restrictions thereon.  These restrictions may be based upon completion of a
specified number of years of Service with the Company or upon satisfaction of
performance goals based on Performance Factors during any Performance Period as
set out in advance in the Participant’s Stock Bonus Agreement.  Prior to the
grant of any Stock Bonus Award the Committee shall: (a) determine the nature,
length and starting date of any Performance Period for the Stock Bonus Award;
(b) select from among the Performance Factors to be used to measure performance
goals; and (c) determine the number of Shares that may be awarded to the
Participant.  Performance Periods may overlap and a Participant may participate
simultaneously with respect to Stock Bonus Awards that are subject to different
Performance Periods and different performance goals and other criteria.

7.3Form of Payment to Participant.  Payment may be made in the form of cash,
whole Shares, or a combination thereof, based on the Fair Market Value of the
Shares earned under a Stock Bonus Award on the date of payment, as determined in
the sole discretion of the Committee.

7.4Termination of Service.  Except as may be set forth in the Participant’s
Award Agreement, vesting ceases on such date Participant’s Service terminates
(unless determined otherwise by the Committee).

8.STOCK APPRECIATION RIGHTS.

8.1Awards of SARs.  A Stock Appreciation Right (“SAR”) is an award to an
eligible Employee, Consultant, Director of the Company or any Parent or
Subsidiary of the Company that may be settled in cash, or Shares (which may
consist of Restricted Stock), having a value equal to (a) the difference between
the Fair Market Value on the date of exercise over the Exercise Price multiplied
by (b) the number of Shares with respect to which the SAR is being settled
(subject to any maximum number of Shares that may be issuable as specified in an
Award Agreement).  All SARs shall be made pursuant to an Award Agreement.

8.2Terms of SARs.  The Committee will determine the terms of each SAR including,
without limitation: (a) the number of Shares subject to the SAR; (b) the
Exercise Price and the time or times during which the SAR may be settled; (c)
the consideration to be distributed on settlement of the SAR; and (d) the effect
of the Participant’s termination of Service on each SAR.  The Exercise Price of
the SAR will be determined by the Committee when the SAR is granted, and may not
be less than Fair Market Value.  A SAR may be awarded upon satisfaction of
Performance Factors, if any, during any Performance Period as are set out in
advance in the Participant’s individual Award Agreement.  If the SAR is being
earned upon the satisfaction of Performance Factors, then the Committee will:
(x) determine the nature, length and starting date of any Performance Period for
each SAR; and (y) select from among the Performance Factors to be used to
measure the performance, if any.  Performance Periods may overlap and
Participants may participate simultaneously with respect to SARs that are
subject to different Performance Factors and other criteria.

8.3Exercise Period and Expiration Date.  A SAR will be exercisable within the
times or upon the occurrence of events determined by the Committee and set forth
in the Award Agreement governing such SAR.  The SAR Agreement shall set forth
the expiration date; provided that no SAR will be exercisable after the
expiration of ten (10) years from the date the SAR is granted.  The Committee
may also provide for SARs to become exercisable at one time or from time to
time, periodically or otherwise (including, without limitation, upon the
attainment during a Performance Period of performance goals based on Performance
Factors), in such number of Shares or percentage of the Shares subject to the
SAR as the Committee determines.  Except as may be set forth in the
Participant’s Award Agreement, vesting ceases on the date Participant’s Service
terminates (unless determined otherwise by the Committee).  Notwithstanding the
foregoing, the rules of Section 5.6 also will apply to SARs.

8.4Form of Settlement.  Upon exercise of a SAR, a Participant will be entitled
to receive payment from the Company in an amount determined by multiplying (i)
the difference between the Fair Market Value of a Share on the date of exercise
over the Exercise Price; times (ii) the number of Shares with respect to which
the SAR is exercised. At the discretion of the Committee, the payment from the
Company for the SAR exercise may be in cash, in Shares of equivalent value, or
in

6

 

--------------------------------------------------------------------------------

 

some combination thereof.  The portion of a SAR being settled may be paid
currently or on a deferred basis with such interest or dividend equivalent, if
any, as the Committee determines, provided that the terms of the SAR and any
deferral satisfy the requirements of Section 409A of the Code.

8.5Termination of Service.  Except as may be set forth in the Participant’s
Award Agreement, vesting ceases on such date Participant’s Service terminates
(unless determined otherwise by the Committee).

9.RESTRICTED STOCK UNITS.

9.1Awards of Restricted Stock Units.  A Restricted Stock Unit (“RSU”) is an
award to an eligible Employee, Consultant, or Director of the Company or any
Parent or Subsidiary of the Company covering a number of Shares that may be
settled in cash, or by issuance of those Shares (which may consist of Restricted
Stock).  All RSUs shall be made pursuant to an Award Agreement.

9.2Terms of RSUs.  The Committee will determine the terms of an RSU including,
without limitation: (a) the number of Shares subject to the RSU; (b) the time or
times during which the RSU may be settled; and (c) the consideration to be
distributed on settlement, and the effect of the Participant’s termination of
Service on each RSU.  An RSU may be awarded upon satisfaction of such
performance goals based on Performance Factors during any Performance Period as
are set out in advance in the Participant’s Award Agreement.  If the RSU is
being earned upon satisfaction of Performance Factors, then the Committee will:
(x) determine the nature, length and starting date of any Performance Period for
the RSU; (y) select from among the Performance Factors to be used to measure the
performance, if any; and (z) determine the number of Shares deemed subject to
the RSU.  Performance Periods may overlap and participants may participate
simultaneously with respect to RSUs that are subject to different Performance
Periods and different performance goals and other criteria.

9.3Form and Timing of Settlement.  Payment of earned RSUs shall be made as soon
as practicable after the date(s) determined by the Committee and set forth in
the Award Agreement. The Committee, in its sole discretion, may settle earned
RSUs in cash, Shares, or a combination of both.  The Committee may also permit a
Participant to defer payment under a RSU to a date or dates after the RSU is
earned provided that the terms of the RSU and any deferral satisfy the
requirements of Section 409A of the Code.

9.4Termination of Service.  Except as may be set forth in the Participant’s
Award Agreement, vesting ceases on such date Participant’s Service terminates
(unless determined otherwise by the Committee).

10.PERFORMANCE AWARDS.

10.1Performance Awards.  A Performance Award is an award to an eligible
Employee, Consultant, or Director of the Company or any Parent or Subsidiary of
the Company of a cash bonus or an award of Performance Shares denominated in
Shares that may be settled in cash, or by issuance of those Shares (which may
consist of Restricted Stock).  Grants of Performance Awards shall be made
pursuant to an Award Agreement.

10.2Terms of Performance Shares.  The Committee will determine, and each Award
Agreement shall set forth, the terms of each Performance Award including,
without limitation: (a) the amount of any cash bonus, (b) the number of Shares
deemed subject to an award of Performance Shares; (c) the Performance Factors
and Performance Period that shall determine the time and extent to which each
award of Performance Shares shall be settled; (d) the consideration to be
distributed on settlement, and (e) the effect of the Participant’s termination
of Service on each Performance Award.  In establishing Performance Factors and
the Performance Period the Committee will: (x) determine the nature, length and
starting date of any Performance Period; (y) select from among the Performance
Factors to be used; and (z) determine the number of Shares deemed subject to the
award of Performance Shares.  Prior to settlement the Committee shall determine
the extent to which Performance Awards have been earned.  Performance Periods
may overlap and Participants may participate simultaneously with respect to
Performance Awards that are subject to different Performance Periods and
different performance goals and other criteria.  No Participant will be eligible
to receive more than $10,000,000 in Performance Awards in any calendar year
under this Plan.

10.3Value, Earning and Timing of Performance Shares.  Each Performance Share
will have an initial value equal to the Fair Market Value of a Share on the date
of grant.  After the applicable Performance Period has ended, the holder of
Performance Shares will be entitled to receive a payout of the number of
Performance Shares earned by the Participant over the Performance Period, to be
determined as a function of the extent to which the corresponding Performance
Factors

7

 

--------------------------------------------------------------------------------

 

or other vesting provisions have been achieved. The Committee, in its sole
discretion, may pay earned Performance Shares in the form of cash, in Shares
(which have an aggregate Fair Market Value equal to the value of the earned
Performance Shares at the close of the applicable Performance Period) or in a
combination thereof.

10.4Termination of Service.  Except as may be set forth in the Participant’s
Award Agreement, vesting ceases on the date Participant’s Service terminates
(unless determined otherwise by the Committee).

11.PAYMENT FOR SHARE PURCHASES.

Payment from a Participant for Shares purchased pursuant to this Plan may be
made in cash or by check or, where expressly approved for the Participant by the
Committee and where permitted by law (and to the extent not otherwise set forth
in the applicable Award Agreement):

(a).by cancellation of indebtedness of the Company to the Participant;

(b).by surrender of shares of the Company held by the Participant that have a
Fair Market Value on the date of surrender equal to the aggregate exercise price
of the Shares as to which said Award will be exercised or settled;

(c).by waiver of compensation due or accrued to the Participant for Services
rendered or to be rendered to the Company or a Parent or Subsidiary of the
Company;

(d).by consideration received by the Company pursuant to a broker-assisted or
other form of cashless exercise program implemented by the Company in connection
with the Plan;

(e).by any combination of the foregoing; or

(f).by any other method of payment as is permitted by applicable law.

12.GRANTS TO NON-EMPLOYEE DIRECTORS.

12.1Types of Awards.  Non-Employee Directors are eligible to receive any type of
Award offered under this Plan except ISOs.  Awards pursuant to this Section 12
may be automatically made pursuant to policy adopted by the Board, or made from
time to time as determined in the discretion of the Board.

12.2Eligibility.  Awards pursuant to this Section 12 shall be granted only to
Non-Employee Directors.  A Non-Employee Director who is elected or re-elected as
a member of the Board will be eligible to receive an Award under this
Section 12.

12.3Vesting, Exercisability and Settlement.  Except as set forth in Section 21,
Awards shall vest, become exercisable and be settled as determined by the
Board.  With respect to Options and SARs, the exercise price granted to
Non-Employee Directors shall not be less than the Fair Market Value of the
Shares at the time that such Option or SAR is granted.

13.WITHHOLDING TAXES.

13.1Withholding Generally.  Whenever Shares are to be issued in satisfaction of
Awards granted under this Plan, the Company may require the Participant to remit
to the Company an amount sufficient to satisfy applicable federal, state, local
and international withholding tax requirements prior to the delivery of Shares
pursuant to exercise or settlement of any Award.  Whenever payments in
satisfaction of Awards granted under this Plan are to be made in cash, such
payment will be net of an amount sufficient to satisfy applicable federal,
state, local and international withholding tax requirements.

13.2Stock Withholding.  The Committee, in its sole discretion and pursuant to
such procedures as it may specify from time to time, may require or permit a
Participant to satisfy such tax withholding obligation, in whole or in part by
(without limitation) (i) paying cash, (ii) electing to have the Company withhold
otherwise deliverable cash or Shares having a Fair Market Value up to the
maximum statutory amount required to be withheld, or (iii) delivering to the
Company already-owned Shares having a Fair Market Value equal to the minimum
amount required to be withheld. The Fair Market Value of the Shares to be
withheld or delivered will be determined as of the date that the taxes are
required to be withheld.

8

 

--------------------------------------------------------------------------------

 

14.TRANSFERABILITY.  Unless determined otherwise by the Committee, an Award may
not be sold, pledged, assigned, hypothecated, transferred, or disposed of in any
manner other than by will or by the laws of descent or distribution.  If the
Committee makes an Award transferable, such Award will contain such additional
terms and conditions as the Committee deems appropriate.  All Awards shall be
exercisable: (i) during the Participant’s lifetime only by (A) the Participant,
or (B) the Participant’s guardian or legal representative; and (ii) after the
Participant’s death, by the legal representative of the Participant’s heirs or
legatees.

15.PRIVILEGES OF STOCK OWNERSHIP; RESTRICTIONS ON SHARES.

15.1Voting and Dividends.  No Participant will have any of the rights of a
stockholder with respect to any Shares until the Shares are issued to the
Participant.  After Shares are issued to the Participant, the Participant will
be a stockholder and have all the rights of a stockholder with respect to such
Shares, including the right to vote and receive all dividends or other
distributions made or paid with respect to such Shares; provided, that if such
Shares are Restricted Stock, then any cash or new, additional or different
securities the Participant may become entitled to receive with respect to such
Shares by virtue of a stock dividend, stock split or any other change in the
corporate or capital structure of the Company will not be paid unless and until
the underlying Shares vest.  The value of any such dividends or distributions
payable with respect to Shares that do not vest shall be forfeited.  

15.2Restrictions on Shares.  At the discretion of the Committee, the Company may
reserve to itself and/or its assignee(s) a right to repurchase (a “Right of
Repurchase”) a portion of any or all Unvested Shares held by a Participant
following such Participant’s termination of Service at any time within ninety
(90) days (or such longer or shorter time determined by the Committee) after the
later of the date Participant’s Service terminates and the date the Participant
purchases Shares under this Plan, for cash and/or cancellation of purchase money
indebtedness, at the Participant’s Purchase Price or Exercise Price, as the case
may be.

16.CERTIFICATES.  All certificates for Shares or other securities delivered
under this Plan will be subject to such stock transfer orders, legends and other
restrictions as the Committee may deem necessary or advisable, including
restrictions under any applicable federal, state or foreign securities law, or
any rules, regulations and other requirements of the SEC or any stock exchange
or automated quotation system upon which the Shares may be listed or quoted.

17.ESCROW; PLEDGE OF SHARES.  To enforce any restrictions on a Participant’s
Shares, the Committee may require the Participant to deposit all certificates
representing Shares, together with stock powers or other instruments of transfer
approved by the Committee, appropriately endorsed in blank, with the Company or
an agent designated by the Company to hold in escrow until such restrictions
have lapsed or terminated, and the Committee may cause a legend or legends
referencing such restrictions to be placed on the certificates.  Any Participant
who is permitted to execute a promissory note as partial or full consideration
for the purchase of Shares under this Plan will be required to pledge and
deposit with the Company all or part of the Shares so purchased as collateral to
secure the payment of the Participant’s obligation to the Company under the
promissory note; provided, however, that the Committee may require or accept
other or additional forms of collateral to secure the payment of such obligation
and, in any event, the Company will have full recourse against the Participant
under the promissory note notwithstanding any pledge of the Participant’s Shares
or other collateral.  In connection with any pledge of the Shares, the
Participant will be required to execute and deliver a written pledge agreement
in such form as the Committee will from time to time approve.  The Shares
purchased with the promissory note may be released from the pledge on a pro rata
basis as the promissory note is paid.

18.NO REPRICING; EXCHANGE OR BUYOUT OF AWARDS. The Committee may not, without
prior stockholder approval, (i) amend the terms of outstanding Options or SARs
to reduce the exercise price of such outstanding Options or SARS,  (ii) cancel
any previously granted outstanding Option or SAR in exchange for another Option
or SAR with a lower exercise price; or (iii) cancel any previously granted stock
Option or SAR in exchange for cash or another award if the exercise price of the
stock option or SAR exceeds the fair market value of a Share on the date of such
cancellation.

19.SECURITIES LAW AND OTHER REGULATORY COMPLIANCE.  An Award will not be
effective unless such Award is in compliance with all applicable federal and
state securities laws, rules and regulations of any governmental body, and the
requirements of any stock exchange or automated quotation system upon which the
Shares may then be listed or quoted, as they are in effect on the date of grant
of the Award and also on the date of exercise or other issuance. 
Notwithstanding any other provision in this Plan, the Company will have no
obligation to issue or deliver certificates for Shares under this Plan prior to:
(a) obtaining any approvals from governmental agencies that the Company
determines are necessary or advisable; and/or (b) completion of any registration
or other qualification of such Shares under any state or federal law or ruling
of any governmental body that the Company determines to be necessary or
advisable.  The

9

 

--------------------------------------------------------------------------------

 

Company will be under no obligation to register the Shares with the SEC or to
effect compliance with the registration, qualification or listing requirements
of any state securities laws, stock exchange or automated quotation system, and
the Company will have no liability for any inability or failure to do so.

20.NO OBLIGATION TO EMPLOY.  Nothing in this Plan or any Award granted under
this Plan will confer or be deemed to confer on any Participant any right to
continue in the employ of, or to continue any other relationship with, the
Company or any Parent or Subsidiary of the Company or limit in any way the right
of the Company or any Parent or Subsidiary of the Company to terminate
Participant’s employment or other relationship at any time.

21.CORPORATE TRANSACTIONS.

21.1Assumption or Replacement of Awards by Successor.  In the event of a
Corporate Transaction any or all outstanding Awards may be assumed or replaced
by the successor corporation, which assumption or replacement shall be binding
on all Participants.  In the alternative, the successor corporation may
substitute equivalent Awards or provide substantially similar consideration to
Participants as was provided to stockholders (after taking into account the
existing provisions of the Awards).  The successor corporation may also issue,
in place of outstanding Shares of the Company held by the Participant,
substantially similar shares or other property subject to repurchase
restrictions no less favorable to the Participant.  The Board shall have full
power and authority to structure one or more outstanding Awards under the Plan
so that those Awards shall vest and become exercisable on an accelerated basis
for all or a portion of the shares of Common Stock at the time subject to those
Awards, should the Participant’s Service subsequently terminate by reason of an
Involuntary Termination in connection with, or within a designated period of the
effective date of, a Corporate Transaction.  In the event such successor or
acquiring corporation (if any) refuses to assume, convert, replace or substitute
Awards, as provided above, pursuant to a Corporate Transaction, then
notwithstanding any other provision in this Plan to the contrary, each Award
that has not already terminated in accordance with the Plan or the applicable
Award Agreement shall have the vesting thereunder automatically accelerate
immediately prior to the effective date of the Corporate Transaction as to the
portion of the shares that would have vested under such Award as if an
Involuntary Termination had occurred on the day following the effective date of
the Corporate Transaction, and each of those particular Awards will also become
exercisable for all of the shares of Common Stock subject to the accelerated
portion of such Award and may be exercised for any or all of those accelerated
shares as fully vested shares of Common Stock prior to the consummation of the
Corporate Transaction.  In addition, in the event such successor or acquiring
corporation (if any) refuses to assume, convert, replace or substitute Awards,
as provided above, pursuant to a Corporate Transaction, the Committee will
notify the Participant in writing or electronically that such Award will be
exercisable for a period of time determined by the Committee in its sole
discretion, and such Award will terminate upon the expiration of such period. 
Awards need not be treated similarly in a Corporate Transaction.

21.2Assumption of Awards by the Company.  The Company, from time to time, also
may substitute or assume outstanding awards granted by another company, whether
in connection with an acquisition of such other company or otherwise, by either;
(a) granting an Award under this Plan in substitution of such other company’s
award; or (b) assuming such award as if it had been granted under this Plan if
the terms of such assumed award could be applied to an Award granted under this
Plan.  Such substitution or assumption will be permissible if the holder of the
substituted or assumed award would have been eligible to be granted an Award
under this Plan if the other company had applied the rules of this Plan to such
grant.  In the event the Company assumes an award granted by another company,
the terms and conditions of such award will remain unchanged (except that the
Purchase Price or the Exercise Price, as the case may be, and the number and
nature of Shares issuable upon exercise or settlement of any such Award will be
adjusted appropriately pursuant to Section 424(a) of the Code).  In the event
the Company elects to grant a new Option in substitution rather than assuming an
existing option, such new Option may be granted with a similarly adjusted
Exercise Price. Substitute Awards shall not reduce the number of Shares
authorized for grant under the Plan or authorized for grant to a Participant in
any calendar year.

21.3Non-Employee Directors’ Awards.  Notwithstanding any provision to the
contrary herein, in the event of a Corporate Transaction, the vesting of all
Awards granted to Non-Employee Directors shall accelerate and such Awards shall
become exercisable (as applicable) in full prior to the consummation of such
event at such times and on such conditions as the Committee determines.

22.ADOPTION AND STOCKHOLDER APPROVAL.  This Plan shall be submitted for the
approval of the Company’s stockholders, consistent with applicable laws, within
twelve (12) months before or after the date this Plan is adopted by the Board.

23.TERM OF PLAN/GOVERNING LAW.  Unless earlier terminated as provided herein,
this Plan will become effective on the Effective Date and will terminate ten
(10) years from the later of (a) the Effective Date or (b) the date the

10

 

--------------------------------------------------------------------------------

 

Board adopted the most recent increase in the number of shares of Common Stock
available under Section 2 which was approved by the Company’s stockholders. This
Plan and all Awards granted hereunder shall be governed by and construed in
accordance with the laws of the State of Delaware.

24.AMENDMENT OR TERMINATION OF PLAN.  The Board may at any time terminate or
amend this Plan in any respect, including, without limitation, amendment of any
form of Award Agreement or instrument to be executed pursuant to this
Plan; provided, however, that the Board will not, without the approval of the
stockholders of the Company, amend this Plan in any manner that requires such
stockholder approval; provided further, that a Participant’s Award shall be
governed by the version of this Plan then in effect at the time such Award was
granted.

25.NONEXCLUSIVITY OF THE PLAN.  Neither the adoption of this Plan by the Board,
the submission of this Plan to the stockholders of the Company for approval, nor
any provision of this Plan will be construed as creating any limitations on the
power of the Board to adopt such additional compensation arrangements as it may
deem desirable, including, without limitation, the granting of stock awards and
bonuses otherwise than under this Plan, and such arrangements may be either
generally applicable or applicable only in specific cases.

26.INSIDER TRADING POLICY.  Each Participant who receives an Award shall comply
with any policy adopted by the Company from time to time covering transactions
in the Company’s securities by Employees, officers and/or directors of the
Company.

27.ALL AWARDS SUBJECT TO COMPANY CLAWBACK OR RECOUPMENT POLICY.  All Awards,
subject to applicable law, shall be subject to clawback or recoupment pursuant
to any compensation clawback or recoupment policy adopted by the Board or
required by law during the term of Participant’s employment or other service
with the Company that is applicable to executive officers, employees, directors
or other service providers of the Company, and in addition to any other remedies
available under such policy and applicable law, may require the cancellation of
outstanding Awards and the recoupment of any gains realized with respect to
Awards.

28.DEFINITIONS.  As used in this Plan, and except as elsewhere defined herein,
the following terms will have the following meanings:

“Award” means any award under the Plan, including any Option, Restricted Stock,
Stock Bonus, Stock Appreciation Right, Restricted Stock Unit or award of
Performance Shares.

“Award Agreement” means, with respect to each Award, the written or electronic
agreement between the Company and the Participant setting forth the terms and
conditions of the Award, which shall be in substantially a form (which need not
be the same for each Participant) that the Committee has from time to time
approved, and will comply with and be subject to the terms and conditions of
this Plan.

“Board” means the Board of Directors of the Company.

“Cause” means, except as otherwise provided in a Participant’s employment
agreement or award Agreement, the Participant’s termination of Service because
of (a) any willful, material violation by the Participant of any law or
regulation applicable to the business of the Company or a Parent or Subsidiary
of the Company, the Participant’s conviction for, or guilty plea to, a felony or
a crime involving moral turpitude, or any willful perpetration by the
Participant of a common law fraud, (b) the Participant’s commission of an act of
personal dishonesty which involves personal profit in connection with the
Company or any other entity having a business relationship with the Company,
(c) any material breach by the Participant of any provision of any agreement or
understanding between the Company or any Parent or Subsidiary of the Company and
the Participant regarding the terms of the Participant’s Service as an employee,
officer, director or consultant to the Company or a Parent or Subsidiary of the
Company, including without limitation, the willful and continued failure or
refusal of the Participant to perform the material duties required of such
Participant as an employee, officer, director or consultant of the Company or a
Parent or Subsidiary of the Company, other than as a result of having a
Disability, or a breach of any applicable invention assignment and
confidentiality agreement or similar agreement between the Company or a Parent
or Subsidiary of the Company and the Participant, (d) Participant’s disregard of
the policies of the Company or any Parent or Subsidiary of the Company so as to
cause loss, damage or injury to the property, reputation or employees of the
Company or a Parent or Subsidiary of the Company, (e) any other misconduct by
the Participant which is materially injurious to the financial condition or
business reputation of, or is otherwise materially injurious to, the Company or
a Parent or Subsidiary of the Company; or

11

 

--------------------------------------------------------------------------------

 

(f) Participant’s failure to cooperate in good faith with a governmental or
internal investigation of the Company or its directors, officers or employees,
if the Company has requested his/her cooperation.

“Code” means the United States Internal Revenue Code of 1986, as amended, and
the regulations promulgated thereunder.

“Common Stock” means the common stock of the Company.

“Committee” means the Compensation Committee of the Board or those persons to
whom administration of the Plan, or part of the Plan, has been delegated as
permitted by law.

“Company” means Proofpoint, Inc. or any successor corporation.

“Consultant” means any person, including an advisor or independent contractor,
engaged by the Company or a Parent or Subsidiary to render Services to such
entity.

“Corporate Transaction” means the occurrence of any of the following events:
(i) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of the Company representing
fifty percent (50%) or more of the total voting power represented by the
Company’s then-outstanding voting securities; (ii) the consummation of the sale
or disposition by the Company of all or substantially all of the Company’s
assets; (iii) the consummation of a merger or consolidation of the Company with
any other corporation, other than a merger or consolidation which would result
in the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation; or (iv) any other transaction which qualifies as a
“corporate transaction” under Section 424(a) of the Code wherein the
stockholders of the Company give up all of their equity interest in the Company
(except for the acquisition, sale or transfer of all or substantially all of the
outstanding shares of the Company).

“Director” means a member of the Board.

“Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code, provided, however, that except with respect to
Awards granted as ISOs, the Committee in its discretion may determine whether a
total and permanent disability exists in accordance with non-discriminatory and
uniform standards adopted by the Committee from time to time, whether temporary
or permanent, partial or total, as determined by the Committee.

“Effective Date” means the day immediately prior to the date of the underwritten
initial public offering of the Company’s Common Stock pursuant to a registration
statement that is declared effective by the SEC.

“Employee” means any person, including Officers and Directors, employed by the
Company or any Parent or Subsidiary of the Company. Neither Service as a
Director nor payment of a director’s fee by the Company will be sufficient to
constitute “employment” by the Company.

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.

 “Exercise Price” means, with respect to an Option, the price at which a holder
may purchase the Shares issuable upon exercise of an Option and with respect to
a SAR, the price at which the SAR is granted to the holder thereof.

“Fair Market Value” means, as of any date, the value of a share of the Company’s
Common Stock determined as follows:

(a).if such Common Stock is publicly traded and is then listed on a national
securities exchange, its closing price on the date of determination on the
principal national securities exchange on which the Common Stock is listed

12

 

--------------------------------------------------------------------------------

 

or admitted to trading as reported in The Wall Street Journal or such other
source as the Board or the Committee deems reliable;

(b).if such Common Stock is publicly traded but is neither listed nor admitted
to trading on a national securities exchange, the average of the closing bid and
asked prices on the date of determination as reported in The Wall Street
Journal or such other source as the Board or the Committee deems reliable;

(c).in the case of an Option or SAR grant made on the Effective Date, the price
per share at which shares of the Company’s Common Stock are initially offered
for sale to the public by the Company’s underwriters in the initial public
offering of the Company’s Common Stock pursuant to a registration statement
filed with the SEC under the Securities Act; or

(d).if none of the foregoing is applicable, by the Board or the Committee in
good faith.

“Insider” means an officer or director of the Company or any other person whose
transactions in the Company’s Common Stock are subject to Section 16 of the
Exchange Act.

“Involuntary Termination” means the termination of the Service of any
Participant which occurs by reason of: (a) such Participant’s involuntary
dismissal or discharge by the Company for reasons other than Cause, or (b) such
Participant’s voluntary resignation following (i) a change in Participant’s
position with the Company which materially reduces the Participant’s duties and
responsibilities or the level of management to which Participant reports, (ii) a
reduction in Participant’s level of compensation (including base salary, fringe
benefits and target bonus under any corporate-performance based bonus or
incentive programs) by more than fifteen percent (15%) or (ii) a relocation of
such Participant’s place of employment by more than fifty (50) miles, provided
and only if such change, reduction or relocation is effected without the
Participant’s consent.

“Non-Employee Director” means a Director who is not an Employee of the Company
or any Parent or Subsidiary.

“Option” means an award of an option to purchase Shares pursuant to Section 5.

“Parent” means any corporation (other than the Company) in an unbroken chain of
corporations ending with the Company if each of such corporations other than the
Company owns stock possessing fifty percent (50%) or more of the total combined
voting power of all classes of stock in one of the other corporations in such
chain.

“Participant” means a person who holds an Award under this Plan.

“Performance Award” means cash or “Performance Shares” granted pursuant to
Section 10 or Section 12 of the Plan.

“Performance Factors” means any of the factors selected by the Committee and
specified in an Award Agreement, from among the following objective measures
(whether or not in comparison to other peer companies), either individually,
alternatively or in any combination, applied to the Company as a whole or any
business unit or Subsidiary, either individually, alternatively, or in any
combination, on a GAAP or non-GAAP basis, and measured, to the extent applicable
on an absolute basis or relative to a pre-established target, to determine
whether the performance goals established by the Committee with respect to
applicable Awards have been satisfied:

(a)           Profit Before Tax;

(b)           Billings;

(c)           Revenue;

(d)           Net revenue and/or net revenue growth;

13

 

--------------------------------------------------------------------------------

 

(e)           Earnings (which may include earnings before interest and taxes,
earnings before taxes, and net earnings);

(f)            Operating income and/or operating income growth;

(g)           Operating cash flow return on income;

(h)           Adjusted operating cash flow return on income;

(i)            Operating margin;

(j)            Operating profit;

(k)           Controllable operating profit, or net operating profit;

(l)            Net Profit;

(m)          Gross margin;

(n)           Operating expenses or operating expenses as a percentage of
revenue;

(o)           Net income and/or net income growth;

(p)           Earnings per share and/or earnings per share growth;

(q)           Total stockholder return and/or total stockholder return growth;

(r)            Market share;

(s)            Return on assets or net assets;

(t)            The Company’s stock price;

(u)           Growth in stockholder value relative to a pre-determined index;

(v)           Return on equity;

(w)          Return on invested capital;

(x)           Cash Flow (including free cash flow or operating cash flows)

(y)           Cash conversion cycle;

(z)           Economic value added;

(aa)         Individual confidential business objectives;

(bb)         Contract awards or backlog;

(cc)         Overhead or other expense reduction;

(dd)         Credit rating;

(ee)         Strategic plan development and implementation;

14

 

--------------------------------------------------------------------------------

 

(ff)          Succession plan development and implementation;

(gg)         Improvement in workforce diversity;

(hh)         Customer indicators;

(ii)           New product invention or innovation;

(jj)           Attainment of research and development milestones;

(kk)         Improvements in productivity;

(ll)           Bookings;

(mm)      Attainment of objective operating goals and employee metrics;

(nn)         Debt or debt-to-equity;

(oo)         Liquidity;

(pp)         Intellectual property (e.g., patents)/product development;

(qq)         Profit margin;

(rr)           Control of expenses;

(ss)          Cost of goods sold; and

(tt)           Any other factor the Committee so designates.

The Committee may, in recognition of unusual or non-recurring items such as
acquisition-related activities or changes in applicable accounting rules,
provide for one or more equitable adjustments (based on objective standards) to
the Performance Factors to preserve the Committee’s original intent regarding
the Performance Factors at the time of the initial award grant. It is within the
sole discretion of the Committee to make or not make any such equitable
adjustments.

“Performance Period” means the period of Service determined by the Committee,
not to exceed five (5) years, during which years of Service or performance is to
be measured for the Award.

“Plan” means this Proofpoint, Inc. 2012 Equity Incentive Plan, as amended and
restated.

“Purchase Price” means the price to be paid for Shares acquired under the Plan,
other than Shares acquired upon exercise of an Option or SAR.

“Restricted Stock Award” means an award of Shares pursuant to Section 6 or
Section 12 of the Plan, or issued pursuant to the early exercise of an Option.

“Restricted Stock Unit” means an Award granted pursuant to Section 9 or
Section 12 of the Plan.

“SEC” means the United States Securities and Exchange Commission.

“Securities Act” means the United States Securities Act of 1933, as amended.

“Service” shall mean Service as an Employee, Consultant, Director or
Non-Employee Director, to the Company or a Parent or Subsidiary of the Company,
subject to such further limitations as may be set forth in the Plan or the
applicable

15

 

--------------------------------------------------------------------------------

 

Award Agreement.  An Employee will not be deemed to have ceased to provide
Service in the case of (i) sick leave, (ii) military leave, or (iii) any other
leave of absence approved by the Committee; provided, that such leave is for a
period of not more than 90 days, unless reemployment upon the expiration of such
leave is guaranteed by contract or statute or unless provided otherwise pursuant
to formal policy adopted from time to time by the Company and issued and
promulgated to employees in writing.  In the case of any Employee on an approved
leave of absence, the Committee may make such provisions respecting suspension
of vesting of the Award while on leave from the employ of the Company or a
Parent or Subsidiary of the Company as it may deem appropriate, except that in
no event may an Award be exercised after the expiration of the term set forth in
the applicable Award Agreement.  The Committee will have sole discretion to
determine whether a Participant has ceased to provide Services and the effective
date on which the Participant ceased to provide Services.

“Shares” means shares of the Company’s Common Stock and any successor security.

“Stock Appreciation Right” means an Award granted pursuant to Section 8 or
Section 12 of the Plan.

“Stock Bonus” means an Award granted pursuant to Section 7 or Section 12 of the
Plan.

“Subsidiary” means any corporation (other than the Company) in an unbroken chain
of corporations beginning with the Company if each of the corporations other
than the last corporation in the unbroken chain owns stock possessing fifty
percent (50%) or more of the total combined voting power of all classes of stock
in one of the other corporations in such chain.

“Unvested Shares” means Shares that have not yet vested or are subject to a
right of repurchase in favor of the Company (or any successor thereto).




16

 

--------------------------------------------------------------------------------

 

PROOFPOINT, INC.

2012 EQUITY INCENTIVE PLAN
NOTICE OF RESTRICTED STOCK AWARD

GRANT NUMBER:

 

Unless otherwise defined herein, the terms defined in the Proofpoint, Inc. 2012
Equity Incentive Plan (the “Plan”) shall have the same meanings in this Notice
of Restricted Stock Award (the “Notice”).

 

Name:

 

Address:

 

You (“you”) have been granted the opportunity to purchase Shares of Common Stock
of Proofpoint, Inc. (the “Company”) that are subject to restrictions (the
“Restricted Shares”) and the terms and conditions of the Plan, this Notice and
the attached Restricted Stock Agreement (the “Restricted Stock Agreement”).

 

Total Number of Restricted Shares Awarded:

 

 

 

 

 

Fair Market Value per Restricted Share:

 

$

 

 

 

Total Fair Market Value of Award:

 

$

 

 

 

Purchase Price per Restricted Share:

 

$

 

 

 

Total Purchase Price for all Restricted Shares:

 

$

 

 

 

Date of Grant:

 

 

 

 

 

Vesting Commencement Date:

 

 

 

 

 

Vesting Schedule:

 

Subject to the limitations set forth in this Notice, the Plan and the Restricted
Stock Agreement, the Restricted Shares will vest and the right of repurchase
shall lapse, in whole or in part, in accordance with the following
schedule: [INSERT VESTING SCHEDULE]

 

You understand that your employment or consulting relationship with the Company
is for an unspecified duration, can be terminated at any time (i.e., is
“at-will”), and that nothing in this Notice, the Restricted Stock Agreement or
the Plan changes the at-will nature of that relationship.  You acknowledge that
the vesting of the Restricted Shares pursuant to this Notice is earned only by
continuing Service as an Employee, Director or Consultant of the Company.  If
the Restricted Stock Agreement is not executed by you within thirty (30) days of
the Date of Grant above, then this grant shall be void.

 

PROOFPOINT, INC.

 

RECIPIENT:

 

 

 

 

 

 

 

By:

 

 

Signature

 

 

 

 

 

Its:

 

 

Please Print Name

 

 

 

 

 

 

 

 




1

 

--------------------------------------------------------------------------------

 

PROOFPOINT, INC.
2012 EQUITY INCENTIVE PLAN
RESTRICTED STOCK AGREEMENT

 

THIS RESTRICTED STOCK AGREEMENT (this “Agreement”) is made as of
                                    , 20     by and between Proofpoint, Inc., a
Delaware corporation (the “Company”), and
                                                                      
(“Participant”) pursuant to the Company’s 2012 Equity Incentive Plan (the
“Plan”).  Unless otherwise defined herein, the terms defined in the Plan shall
have the same meanings in this Agreement.

 

1.                                      Sale of Stock.  Subject to the terms and
conditions of this Agreement, on the Purchase Date (as defined below) the
Company will issue and sell to Participant, and Participant agrees to purchase
from the Company the number of Shares shown on the Notice of Restricted Stock
Award (the “Notice”) at a purchase price of $                 per Share. The per
Share purchase price of the Shares shall be not less than the par value of the
Shares as of the date of the offer of such Shares to the Participant. The term
“Shares” refers to the purchased Shares and all securities received in
replacement of or in connection with the Shares pursuant to stock dividends or
splits, all securities received in replacement of the Shares in a
recapitalization, merger, reorganization, exchange or the like, and all new,
substituted or additional securities or other properties to which Participant is
entitled by reason of Participant’s ownership of the Shares.

 

2.                                      Time and Place of Purchase.  The
purchase and sale of the Shares under this Agreement shall occur at the
principal office of the Company simultaneously with the execution of this
Agreement by the parties, or on such other date as the Company and Participant
shall agree (the “Purchase Date”). On the Purchase Date, the Company will issue
a stock certificate registered in Participant’s name, or uncertificated shares
designated for the Participant in book entry form on the records of the
Company’s transfer agent, representing the Shares to be purchased by Participant
against payment of the purchase price therefor by Participant by (a) check made
payable to the Company, (b) cancellation of indebtedness of the Company to
Participant, (c) Participant’s personal Services that the Committee has
determined have already been rendered to the Company and have a value not less
than aggregate par value of the Shares to be issued Participant, or (d) a
combination of the foregoing.

 

3.                                      Restrictions on Resale.  By signing this
Agreement, Participant agrees not to sell any Shares acquired pursuant to the
Plan and this Agreement at a time when applicable laws, regulations or Company
or underwriter trading policies prohibit exercise or sale. This restriction will
apply as long as Participant is providing Service to the Company or a Subsidiary
of the Company.

 

3.1                               Repurchase Right on Termination Other Than for
Cause.  For the purposes of this Agreement, a “Repurchase Event” shall mean an
occurrence of one of the following:

 

(i)                                    termination of Participant’s Service,
whether voluntary or involuntary and with or without cause;

 

(ii)                                resignation, retirement or death of
Participant; or

 

(iii)                            any attempted transfer by Participant of the
Shares, or any interest therein, in violation of this Agreement.

 

Upon the occurrence of a Repurchase Event, the Company shall have the right (but
not an obligation) to purchase the Shares of Participant at a price equal to the
Purchase Price per Share (the “Repurchase Right”).  The Repurchase Right shall
lapse in accordance with the vesting schedule set forth in the Notice  of
Restricted Stock Award.  For purposes of this Agreement, “Unvested Shares” means
Stock pursuant to which the Company’s Repurchase Right has not lapsed.

 

3.2                               Exercise of Repurchase Right.  Unless the
Company provides written notice to Participant within 90 days from the date of
termination of Participant’s Service to the Company that the Company does not
intend to exercise its Repurchase Right with respect to some or all of the
Unvested Shares, the Repurchase Right shall be deemed automatically exercised by
the Company as of the 90th day following such termination, provided that the
Company may notify Participant that it is exercising its Repurchase Right as of
a date prior to such 90th day.  Unless Participant is otherwise notified by the
Company pursuant to the preceding sentence that the Company does not intend to
exercise its Repurchase Right as to some or all of the Unvested Shares,
execution of this Agreement by Participant constitutes written notice to
Participant of the Company’s intention to exercise its Repurchase Right with
respect to all Unvested Shares to which such Repurchase Right applies at the
time of Participant’s termination of Service.  The Company, at its choice, may

2

 

--------------------------------------------------------------------------------

 

satisfy its payment obligation to Participant with respect to exercise of the
Repurchase Right by either (A) delivering a check to Participant in the amount
of the purchase price for the Unvested Shares being repurchased, or (B) in the
event Participant is indebted to the Company, canceling an amount of such
indebtedness equal to the purchase price for the Unvested Shares being
repurchased, or (C) by a combination of (A) and (B) so that the combined payment
and cancellation of indebtedness equals such purchase price.  In the event of
any deemed automatic exercise of the Repurchase Right by canceling an amount of
such indebtedness equal to the purchase price for the Unvested Shares being
repurchased, such cancellation of indebtedness shall be deemed automatically to
occur as of the 90th day following termination of Participant’s Service unless
the Company otherwise satisfies its payment obligations.  As a result of any
repurchase of Unvested Shares pursuant to the Repurchase Right, the Company
shall become the legal and beneficial owner of the Unvested Shares being
repurchased and shall have all rights and interest therein or related thereto,
and the Company shall have the right to transfer to its own name the number of
Unvested Shares being repurchased by the Company, without further action by
Participant.

 

3.3                               Acceptance of Restrictions.  Acceptance of the
Shares shall constitute Participant’s agreement to such restrictions and the
legending of his or her certificates or the notation in the Company’s direct
registration system for stock issuance and transfer of such restrictions and
accompanying legends set forth in Section 4.1 with respect thereto. 
Notwithstanding such restrictions, however, so long as Participant is the holder
of the Shares, or any portion thereof, he or she shall be entitled to receive
all dividends declared on and to vote the Shares and to all other rights of a
stockholder with respect thereto.

 

3.4                               Non-Transferability of Unvested Shares.  In
addition to any other limitation on transfer created by applicable securities
laws or any other agreement between the Company and Participant, Participant may
not transfer any Unvested Shares, or any interest therein, unless consented to
in writing by a duly authorized representative of the Company.  Any purported
transfer is void and of no effect, and no purported transferee thereof will be
recognized as a holder of the Unvested Shares for any purpose whatsoever. 
Should such a transfer purport to occur, the Company may refuse to carry out the
transfer on its books, set aside the transfer, or exercise any other legal or
equitable remedy.  In the event the Company consents to a transfer of Unvested
Shares, all transferees of Shares or any interest therein will receive and hold
such Shares or interest subject to the provisions of this Agreement, including,
insofar as applicable, the Repurchase Right.  In the event of any purchase by
the Company hereunder where the Shares or interest are held by a transferee, the
transferee shall be obligated, if requested by the Company, to transfer the
Shares or interest to the Participant for consideration equal to the amount to
be paid by the Company hereunder.  In the event the Repurchase Right is deemed
exercised by the Company, the Company may deem any transferee to have
transferred the Shares or interest to Participant prior to their purchase by the
Company, and payment of the purchase price by the Company to such transferee
shall be deemed to satisfy Participant’s obligation to pay such transferee for
such Shares or interest, and also to satisfy the Company’s obligation to pay
Participant for such Shares or interest.

 

3.5                               Assignment.  The Repurchase Right may be
assigned by the Company in whole or in part to any persons or organization.

 

4.                                      Restrictive Legends and Stop Transfer
Orders.

 

4.1                               Legends.  The certificate or certificates or
book entry or book entries representing the Shares shall bear or be noted by the
Company’s transfer agent with the following legend (as well as any legends
required by applicable state and federal corporate and securities laws):

 

THE SHARES REPRESENTED HEREBY MAY BE TRANSFERRED ONLY IN ACCORDANCE WITH THE
TERMS OF AN AGREEMENT BETWEEN THE COMPANY AND THE STOCKHOLDER, A COPY OF WHICH
IS ON FILE WITH THE SECRETARY OF THE COMPANY.

 

4.2                               Stop-Transfer Notices.  Participant agrees
that, in order to ensure compliance with the restrictions referred to herein,
the Company may issue appropriate “stop transfer” instructions to its transfer
agent, if any, and that, if the Company transfers its own securities, it may
make appropriate notations to the same effect in its own records.

 

4.3                               Refusal to Transfer.  The Company shall not be
required (i) to transfer on its books any Shares that have been sold or
otherwise transferred in violation of any of the provisions of this Agreement or
(ii) to treat as the owner or to accord the right to vote or pay dividends to
any purchaser or other transferee to whom such Shares shall have been so
transferred.

3

 

--------------------------------------------------------------------------------

 

 

5.                                      No Rights as Employee, Director or
Consultant.  Nothing in this Agreement shall affect in any manner whatsoever the
right or power of the Company, or a Parent or Subsidiary of the Company, to
terminate Participant’s Service, for any reason, with or without cause.

 

6.                                      Miscellaneous.

 

6.1                               Acknowledgement.  The Company and Participant
agree that the Restricted Shares are granted under and governed by the Notice,
this Agreement and by the provisions of the Plan (incorporated herein by
reference).  Participant: (i) acknowledges receipt of a copy of the Plan and the
Plan prospectus, (ii) represents that Participant has carefully read and is
familiar with their provisions, and (iii) hereby accepts the Restricted Shares
subject to all of the terms and conditions set forth herein and those set forth
in the Plan and the Notice.

 

6.2                               Entire Agreement; Enforcement of Rights.  This
Agreement, the Plan and the Notice constitute the entire agreement and
understanding of the parties relating to the subject matter herein and supersede
all prior discussions between them. Any prior agreements, commitments or
negotiations concerning the purchase of the Shares hereunder are superseded. No
modification of or amendment to this Agreement, nor any waiver of any rights
under this Agreement, shall be effective unless in writing and signed by the
parties to this Agreement. The failure by either party to enforce any rights
under this Agreement shall not be construed as a waiver of any rights of such
party.

 

6.3                               Compliance with Laws and Regulations.  The
issuance of Shares will be subject to and conditioned upon compliance by the
Company and Participant with all applicable state and federal laws and
regulations and with all applicable requirements of any stock exchange or
automated quotation system on which the Company’s Common Stock may be listed or
quoted at the time of such issuance or transfer.

 

6.4                               Governing Law; Severability.  If one or more
provisions of this Agreement are held to be unenforceable under applicable law,
the parties agree to renegotiate such provision in good faith. In the event that
the parties cannot reach a mutually agreeable and enforceable replacement for
such provision, then (i) such provision shall be excluded from this Agreement,
(ii) the balance of this Agreement shall be interpreted as if such provision
were so excluded and (iii) the balance of this Agreement shall be enforceable in
accordance with its terms.  This Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto shall be
governed, construed and interpreted in accordance with the laws of the State of
California, without giving effect to principles of conflicts of law.

 

6.5                               Construction.  This Agreement is the result of
negotiations between and has been reviewed by each of the parties hereto and
their respective counsel, if any; accordingly, this Agreement shall be deemed to
be the product of all of the parties hereto, and no ambiguity shall be construed
in favor of or against any one of the parties hereto.

 

6.6                               Notices.  Any notice to be given under the
terms of the Plan shall be addressed to the Company in care of its principal
office, and any notice to be given to the Participant shall be addressed to such
Participant at the address maintained by the Company for such person or at such
other address as the Participant may specify in writing to the Company.

 

6.7                               Counterparts.  This Agreement may be executed
in two or more counterparts, each of which shall he deemed an original and all
of which together shall constitute one instrument.

 

6.8                               U.S. Tax Consequences.  Upon vesting of
Shares, Participant will include in taxable income the difference between the
fair market value of the vesting Shares, as determined on the date of their
vesting, and the price paid for the Shares.  This will be treated as ordinary
income by Participant and will be subject to withholding by the Company when
required by applicable law.  In the absence of an Election (defined below), the
Company shall withhold a number of vesting Shares with a fair market value
(determined on the date of their vesting) equal to the minimum amount the
Company is required to withhold for income and employment taxes. If Participant
makes an Election, then Participant must, prior to making the Election, pay in
cash (or check) to the Company an amount equal to the amount the Company is
required to withhold for income and employment taxes.

 

7.                                      Withholding Taxes.  Regardless of any
action the Company or your employer (the “Employer”) takes with respect to any
or all income tax, social insurance, payroll tax, payment on account or other
tax-related withholding (“Tax-Related Items”), you acknowledge that the ultimate
liability for all Tax-Related Items legally due by you is and remains your
responsibility and that the Company and/or your Employer (1) make no
representations or undertakings

4

 

--------------------------------------------------------------------------------

 

regarding the treatment of any Tax-Related Items in connection with any aspect
of the shares received under this award, including the award or vesting of such
shares, the subsequent sale of shares under this award and the receipt of any
dividends; and (2) do not commit to structure the terms of the award to reduce
or eliminate your liability for Tax-Related Items.

 

No stock certificates will be released to you, unless you have paid or made
adequate arrangements satisfactory to the Company and/or the Employer to satisfy
all withholding and payment on account obligations of the Company and/or your
Employer.  In this regard, you authorize the Company and/or your Employer to
withhold all applicable Tax-Related Items legally payable by you from your wages
or other cash compensation paid to you by the Company and/or your Employer. 
With the Company’s consent, these arrangements may also include, if permissible
under local law, (a) withholding shares that otherwise would be delivered to you
when they vest having a Fair Market Value equal to the amount necessary to
satisfy the minimum statutory withholding amount, or (b) any other arrangement
approved by the Company.  The fair market value of these shares, determined as
of the date when taxes otherwise would have been withheld in cash, will be
applied as a credit against the withholding taxes. Finally, you shall pay to the
Company or your Employer any amount of Tax-Related Items that the Company or the
Employer may be required to withhold as a result of your participation in the
Plan or your acquisition of shares that cannot be satisfied by the means
previously described.  The Company may refuse to deliver the shares if you fail
to comply with your obligations in connection with the Tax-Related Items as
described in this section.

 

8.                                      Section 83(b) Election.  Participant
hereby acknowledges that he or she has been informed that, with respect to the
purchase of the Shares, an election may be filed by the Participant with the
Internal Revenue Service, within 30 days of the purchase of the Shares, electing
pursuant to Section 83(b) of the Code to be taxed currently on any difference
between the purchase price of the Shares and their Fair Market Value on the date
of purchase (the “Election”).  Making the Election will result in recognition of
taxable income to the Participant on the date of purchase, measured by the
excess, if any, of the Fair Market Value of the Shares over the purchase price
for the Shares.  Absent such an Election, taxable income will be measured and
recognized by Participant at the time or times on which the Company’s Repurchase
Right lapses.  Participant is strongly encouraged to seek the advice of his or
her own tax consultants in connection with the purchase of the Shares and the
advisability of filing of the Election.  PARTICIPANT ACKNOWLEDGES THAT IT IS
SOLELY PARTICIPANT’S RESPONSIBILITY, AND NOT THE COMPANY’S RESPONSIBILITY, TO
TIMELY FILE THE ELECTION UNDER SECTION 83(b) OF THE CODE, EVEN IF PARTICIPANT
REQUESTS THE COMPANY, OR ITS REPRESENTATIVE, TO MAKE THIS FILING ON
PARTICIPANT’S BEHALF.

 

The parties have executed this Agreement as of the date first set forth above.

 

 

 

PROOFPOINT, INC.

 

 

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

 

RECIPIENT:

 

 

 

 

Signature

 

 

 

 

Please Print Name

 

 

 

 

 

 

 

 

 

5

 

--------------------------------------------------------------------------------

 

RECEIPT

 

Proofpoint, Inc. hereby acknowledges receipt of (check as applicable):

 

☐ A check in the amount of $     

 

☐ The cancellation of indebtedness in the amount of $            

 

given by                                            as consideration for the
book entry in the Participant’s name or Certificate No. -     for
                         shares of Common Stock of Proofpoint, Inc.

 

Dated:

 

 

 

 

 

 

 

 

 

 

 

PROOFPOINT, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Its:

 




1

  

 

--------------------------------------------------------------------------------

 

RECEIPT AND CONSENT

 

The undersigned Participant hereby acknowledges the book entry in the
Participant’s name or receipt of a photocopy of Certificate
No. -                 for                                  shares of Common
Stock of Proofpoint, Inc. (the “Company”).

 

The undersigned further acknowledges that the Secretary of the Company, or his
or her designee, is acting as escrow holder pursuant to the Restricted Stock
Agreement that Participant has previously entered into with the Company. As
escrow holder, the Secretary of the Company, or his or her designee, holds the
original of the aforementioned certificate issued in the undersigned’s name.  To
facilitate any transfer of Shares to the Company pursuant to the Restricted
Stock Agreement, Participant has executed the attached Assignment Separate from
Certificate.

 

Dated:                                           , 20

 

Signature

 

 

 

 

Please Print Name

 

 

 

 

 

 

 




2

  

 

--------------------------------------------------------------------------------

 

STOCK POWER AND ASSIGNMENT

SEPARATE FROM STOCK CERTIFICATE

 

FOR VALUE RECEIVED and pursuant to that certain Restricted Stock Agreement dated
as of                                     ,         , [COMPLETE AT THE TIME OF
PURCHASE] (the “Agreement”), the undersigned Participant hereby sells, assigns
and transfers unto                                                       ,
                     shares of the Common Stock $0.0001, par value per share, of
Proofpoint, Inc., a Delaware  corporation (the “Company”), standing in the
undersigned’s name on the books of the Company represented hereby by book entry
or by Certificate No(s).               [COMPLETE AT THE TIME OF
PURCHASE] delivered herewith, and does hereby irrevocably constitute and appoint
the Secretary of the Company as the undersigned’s attorney-in-fact, with full
power of substitution, to transfer said stock on the books of the Company.  THIS
ASSIGNMENT MAY ONLY BE USED AS AUTHORIZED BY THE AGREEMENT AND ANY EXHIBITS
THERETO.

 

 

Dated:                                   ,

 

 

PARTICIPANT

 

 

 

 

 

(Signature)

 

 

 

 

 

(Please Print Name)

 

 

Instructions to Participant:  Please do not fill in any blanks other than the
signature line.  The purpose of this document is to enable the Company and/or
its assignee(s) to acquire the shares upon exercise of its “Repurchase Right”
set forth in the Agreement without requiring additional action by the
Participant.

 

 

 

 

 

3

  

 

--------------------------------------------------------------------------------

 

PROOFPOINT, INC.
2012 EQUITY INCENTIVE PLAN
NOTICE OF STOCK OPTION GRANT

 

Unless otherwise defined herein, the terms defined in the Proofpoint, Inc. (the
“Company”) 2012 Equity Incentive Plan (the “Plan”) shall have the same meanings
in this Notice of Stock Option Grant (the “Notice”) and the Stock Option
Agreement (the “Option Agreement”).

 

Name:

 

 

 

Address:

 

 

You ( “you”) have been granted an Option to purchase shares of Common Stock of
the Company under the Plan subject to the terms and conditions of the Plan, this
Notice and the Option Agreement.

 

Grant Number:

 

 

 

Date of Grant:

 

 

 

Vesting Commencement Date:

 

 

Exercise price per Share:

 

 

 

Total Number of Shares:

 

 

 

Type of Option:

☐      Non-Qualified Stock Option

 

 

 

☐      Incentive Stock Option

 

 

Expiration Date:

                 , 20    ; This Option expires earlier if your Service
terminates earlier, as described in the Stock Option Agreement.

 

 

Vesting Schedule:

This Option becomes exercisable with respect to the first     % of the shares
subject to this Option when you complete        months of continuous Service
from the Vesting Commencement Date. Thereafter, this Option becomes exercisable
with respect to an additional     % of the shares subject to this Option when
you complete each month of Service.

 

By accepting this Option, you and the Company agree that this Option is granted
under and governed by the terms and conditions of the Plan, the Notice and the
Option Agreement.  By accepting this Option, you consent to electronic delivery
as set forth in the Option Agreement.

 

 

OPTIONEE:

 

PROOFPOINT, INC.

 

 

 

Signature:

 

 

By:

 

 

 

 

 

 

Print Name:

 

 

Its:

 

 

 

 

 

 

Date:

 

 

Date:

 

 

 




1

  

 

--------------------------------------------------------------------------------

 

 

PROOFPOINT, INC.

2012 EQUITY INCENTIVE PLAN

STOCK OPTION AGREEMENT

 

You have been granted an Option by Proofpoint, Inc. (the “Company”) under the
2012 Equity Incentive Plan (the “Plan”) to purchase Shares (the “Option”),
subject to the terms and conditions of the Plan, the Notice of Stock Option
Grant (the “Notice”) and this Stock Option Agreement (the “Agreement”).

 

1.                                      Grant of Option.  You have been granted
an Option for the number of Shares set forth in the Notice at the exercise price
per Share set forth in the Notice (the “exercise price”).  In the event of a
conflict between the terms and conditions of the Plan and the terms and
conditions of this Agreement, the terms and conditions of the Plan shall
prevail.  If designated in the Notice as an Incentive Stock Option (“ISO”), this
Option is intended to qualify as an Incentive Stock Option under Section 422 of
the Code.  However, if this Option is intended to be an ISO, to the extent that
it exceeds the $100,000 rule of Code Section 422(d) it shall be treated as a
Nonqualified Stock Option (“NSO”).

 

2.                                      Termination Period.

 

(a)                                 General Rule.  If your Service terminates
for any reason except death or Disability, then this Option will expire at the
close of business at Company headquarters on the date three months after your
termination date.  The Company determines when your Service terminates for this
purpose.

 

(b)                                 Death; Disability.  If you die before your
Service terminates, then this Option will expire at the close of business at
Company headquarters on the date 12 months after the date of death.  If your
Service terminates because of your Disability, then this Option will expire at
the close of business at Company headquarters on the date 12 months after your
termination date.

 

(c)                                  Cause.  Upon termination of your Service
for Cause, this Option shall expire on your termination date.  For purposes of
this Agreement, “Cause” shall be defined in the Plan unless expressly provided
otherwise in an employment agreement between you and the Company.

 

(d)                                 You are responsible for keeping track of
these exercise periods following your termination of Service for any reason. 
The Company will not provide further notice of such periods.  In no event shall
this Option be exercised later than the Expiration Date set forth in the Notice.

 

3.                                      Exercise of Option.

 

(a)                                 Right to Exercise.  This Option is
exercisable during its term in accordance with the Vesting Schedule set forth in
the Notice and the applicable provisions of the Plan and this Agreement.  In the
event of your death, Disability, or other cessation of Service, the
exercisability of the Option is governed by the applicable provisions of the
Plan, the Notice and this Agreement.  This Option may not be exercised for a
fraction of a Share.

 

(b)                                 Method of Exercise.  This Option is
exercisable by delivery of an exercise notice in a form specified by the Company
(the “Exercise Notice”), which shall state the election to exercise the Option,
the number of Shares in respect of which the Option is being exercised (the
“Exercised Shares”), and such other representations and agreements as may be
required by the Company pursuant to the provisions of the Plan.  The Exercise
Notice shall be delivered in person, by mail, via electronic mail or facsimile
or by other authorized method to the Secretary of the Company or other person
designated by the Company.  The Exercise Notice shall be accompanied by payment
of the aggregate exercise price as to all Exercised Shares.  This Option shall
be deemed to be exercised upon receipt by the Company of a fully executed
Exercise Notice accompanied by the aggregate exercise price and any applicable
tax withholding due upon exercise of the Option.

 

(c)                                  Exercise by Another.  If another person
wants to exercise this Option after it has been transferred to him or her, that
person must prove to the Company’s satisfaction that he or she is entitled to
exercise this Option.  That person must also complete the proper Notice of
Exercise form (as described above) and pay the exercise price (as described
below) and any applicable tax withholding due upon exercise of the Option (as
described below).

 

2

  

 

--------------------------------------------------------------------------------

 

4.                                      Method of Payment.  Payment of the
aggregate exercise price shall be by any of the following, or a combination
thereof, at the election of you:

 

(a)                                 your personal check, a cashier’s check or a
money order;

 

(b)                                 certificates for shares of Company stock
that you own, along with any forms needed to effect a transfer of those shares
to the Company; the value of the shares, determined as of the effective date of
the Option exercise, will be applied to the Option exercise price.  Instead of
surrendering shares of Company stock, you may attest to the ownership of those
shares on a form provided by the Company and have the same number of shares
subtracted from the Option shares issued to you.  However, you may not
surrender, or attest to the ownership of, shares of Company stock in payment of
the exercise price of your Option if your action would cause the Company to
recognize compensation expense (or additional compensation expense) with respect
to this Option for financial reporting purposes;

 

(c)                                  irrevocable directions to a securities
broker approved by the Company to sell all or part of your Option Shares and to
deliver to the Company from the sale proceeds an amount sufficient to pay the
Option exercise price and any withholding taxes.  The balance of the sale
proceeds, if any, will be delivered to you.  The directions must be given by
signing a special notice of exercise form provided by the Company; or

 

(d)                                 other method authorized by the Company.

 

5.                                      Non-Transferability of Option.  In
general, only you may exercise this Option prior to your death.  You may not
transfer or assign this Option, except as provided below.  For instance, you may
not sell this Option or use it as security for a loan.  If you attempt to do any
of these things, this Option will immediately become invalid.  You may, however,
dispose of this Option in your will or in a beneficiary designation.  However,
if this Option is designated as a NSO in the Notice, then the Committee (as
defined in the Plan) may, in its sole discretion, allow you to transfer this
Option as a gift to one or more family members.  For purposes of this Agreement,
“family member” means a child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, former spouse, sibling, niece, nephew, mother-in- law,
father-in-law, son-in-law, daughter-in-law, brother-in-law or sister-in-law
(including adoptive relationships), any individual sharing your household (other
than a tenant or employee), a trust in which one or more of these individuals
have more than 50% of the beneficial interest, a foundation in which you or one
or more of these persons control the management of assets, and any entity in
which you or one or more of these persons own more than 50% of the voting
interest.  In addition, if this Option is designated as a NSO in the Notice,
then the Committee may, in its sole discretion, allow you to transfer this
Option to your spouse or former spouse pursuant to a domestic relations order in
settlement of marital property rights.  The Committee will allow you to transfer
this Option only if both you and the transferee(s) execute the forms prescribed
by the Committee, which include the consent of the transferee(s) to be bound by
this Agreement.  This Option may not be transferred in any manner other than by
will or by the laws of descent or distribution or court order and may be
exercised during the lifetime of you only by you unless otherwise permitted by
the Committee on a case-by-case basis.  The terms of the Plan and this Agreement
shall be binding upon the executors, administrators, heirs, successors and
assigns of you.

 

6.                                      Term of Option.  This Option shall in
any event expire on the expiration date set forth in the Notice, which date is
10 years after the grant date (five years after the grant date if this Option is
designated as an ISO in the Notice and Section 5.3 of the Plan applies).

 

7.                                      Tax Consequences.  You should consult a
tax advisor for tax consequences relating to this Option in the jurisdiction in
which you are subject to tax.  YOU SHOULD CONSULT A TAX ADVISER BEFORE
EXERCISING THIS OPTION OR DISPOSING OF THE SHARES.

 

(a)                                 Exercising the Option.  You will not be
allowed to exercise this Option unless you make arrangements acceptable to the
Company to pay any withholding taxes that may be due as a result of the Option
exercise.

 

(b)                                 Notice of Disqualifying Disposition of ISO
Shares.  If you sell or otherwise dispose of any of the Shares acquired pursuant
to an ISO on or before the later of (i) two years after the grant date, or
(ii) one year after the exercise date, you shall immediately notify the Company
in writing of such disposition.  You agree that you may be subject to income tax
withholding by the Company on the compensation income recognized from such early
disposition of ISO Shares by payment in cash or out of the current compensation
paid to you.

 

8.                                      Withholding Taxes and Stock
Withholding.  Regardless of any action the Company or your actual employer (the
“Employer”) takes with respect to any or all income tax, social insurance,
payroll tax, payment on account or

3

  

 

--------------------------------------------------------------------------------

 

other tax-related withholding (“Tax-Related Items”), you acknowledge that the
ultimate liability for all Tax-Related Items legally due by you is and remains
your responsibility and that the Company and/or the Employer (1) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Option grant, including the grant, vesting
or exercise of the Option, the subsequent sale of Shares acquired pursuant to
such exercise and the receipt of any dividends; and (2) do not commit to
structure the terms of the grant or any aspect of the Option to reduce or
eliminate your liability for Tax-Related Items.

 

Prior to exercise of the Option, you shall pay or make adequate arrangements
satisfactory to the Company and/or the Employer to satisfy all withholding and
payment on account obligations of the Company and/or the Employer.  In this
regard, you authorize the Company and/or the Employer to withhold all applicable
Tax-Related Items legally payable by you from your wages or other cash
compensation paid to you by the Company and/or the Employer.  With the Company’s
consent, these arrangements may also include, if permissible under local law,
(a) withholding Shares that otherwise would be issued to you when you exercise
this Option, provided that the Company only withholds the amount of Shares
necessary to satisfy the minimum statutory withholding amount, (b) having the
Company withhold taxes from the proceeds of the sale of the Shares, either
through a voluntary sale or through a mandatory sale arranged by the Company (on
your behalf pursuant to this authorization), or (c) any other arrangement
approved by the Company.  The Fair Market Value of these Shares, determined as
of the effective date of the Option exercise, will be applied as a credit
against the withholding taxes. Finally, you shall pay to the Company or the
Employer any amount of Tax-Related Items that the Company or the Employer may be
required to withhold as a result of your participation in the Plan or your
purchase of Shares that cannot be satisfied by the means previously described. 
The Company may refuse to honor the exercise and refuse to deliver the Shares if
you fail to comply with your obligations in connection with the Tax-Related
Items as described in this Section.

 

9.                                      Acknowledgement.  The Company and you
agree that the Option is granted under and governed by the Notice, this
Agreement and by the provisions of the Plan (incorporated herein by reference). 
you: (i) acknowledge receipt of a copy of the Plan and the Plan prospectus,
(ii) represents that you have carefully read and is familiar with their
provisions, and (iii) hereby accept the Option subject to all of the terms and
conditions set forth herein and those set forth in the Plan and the Notice.  You
hereby agree to accept as binding, conclusive and final all decisions or
interpretations of the Committee upon any questions relating to the Plan, the
Notice and the Agreement.

 

10.                               Consent to Electronic Delivery of All Plan
Documents and Disclosures.  By your acceptance of this Option, you consent to
the electronic delivery of the Notice, this Agreement, the Plan, account
statements, Plan prospectuses required by the Securities and Exchange
Commission, U.S. financial reports of the Company, and all other documents that
the Company is required to deliver to its security holders (including, without
limitation, annual reports and proxy statements) or other communications or
information related to the Option. Electronic delivery may include the delivery
of a link to a Company intranet or the internet site of a third party involved
in administering the Plan, the delivery of the document via e-mail or such other
delivery determined at the Company’s discretion.  You acknowledge that you may
receive from the Company a paper copy of any documents delivered electronically
at no cost if you contact the Company by telephone, through a postal service or
electronic mail at equity@proofpoint.com.  You further acknowledge that you will
be provided with a paper copy of any documents delivered electronically if
electronic delivery fails; similarly, you understand that you must provide on
request to the Company or any designated third party a paper copy of any
documents delivered electronically if electronic delivery fails. Also, you
understand that your consent may be revoked or changed, including any change in
the electronic mail address to which documents are delivered (if you have
provided an electronic mail address), at any time by notifying the Company of
such revised or revoked consent by telephone, postal service or electronic mail
at equity@proofpoint.com. Finally, you understand that you are not required to
consent to electronic delivery.

 

11.                               Compliance with Laws and Regulations.  The
Company will not permit anyone to exercise this Option if the issuance of shares
at that time would violate any law or regulation, including without limitation
all applicable state, federal and foreign laws and regulations and all
applicable requirements of any stock exchange or automated quotation system on
which the Company’s Common Stock may be listed or quoted at the time of such
issuance.

 

12.                               Governing Law; Severability.  If one or more
provisions of this Agreement are held to be unenforceable under applicable law,
the parties agree to renegotiate such provision in good faith. In the event that
the parties cannot reach a mutually agreeable and enforceable replacement for
such provision, then (i) such provision shall be excluded from this Agreement,
(ii) the balance of this Agreement shall be interpreted as if such provision
were so excluded and (iii) the balance of this Agreement shall be enforceable in
accordance with its terms.  This Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto shall be
governed, construed and interpreted in accordance with the laws of the State of
Delaware, without giving effect to principles of conflicts of law.

4

  

 

--------------------------------------------------------------------------------

 

 

13.                               No Rights as Employee, Director or
Consultant.  Nothing in this Agreement shall affect in any manner whatsoever the
right or power of the Company, or a Parent or Subsidiary of the Company, to
terminate your Service, for any reason, with or without cause.

 

14.                               Adjustment.  In the event of a stock split, a
stock dividend or a similar change in Company stock, the number of Shares
covered by this Option and the exercise price per Share may be adjusted pursuant
to the Plan.

 

15.                               Lock-Up Agreement.  In connection with the
initial public offering of the Company’s securities and upon request of the
Company or the underwriters managing any underwritten offering of the Company’s
securities, you hereby agree not to sell, make any short sale of, loan, grant
any Option for the purchase of, or otherwise dispose of any securities of the
Company however and whenever acquired (other than those included in the
registration) without the prior written consent of the Company or such
underwriters, as the case may be, for such period of time (not to exceed one
hundred eighty (180) days) from the effective date of such registration as may
be requested by the Company or such managing underwriters and to execute an
agreement reflecting the foregoing as may be requested by the underwriters at
the time of the public offering; provided however that, if during the last
seventeen (17) days of the restricted period the Company issues an earnings
release or material news or a material event relating to the Company occurs, or
prior to the expiration of the restricted period the Company announces that it
will release earnings results during the sixteen (16)-day period beginning on
the last day of the restricted period, then, upon the request of the managing
underwriter, to the extent required by any FINRA rules, the restrictions imposed
by this Section shall continue to apply until the end of the third trading day
following the expiration of the fifteen (15)-day period beginning on the
issuance of the earnings release or the occurrence of the material news or
material event.  In no event will the restricted period extend beyond two
hundred sixteen (216) days after the effective date of the registration
statement.

 

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this Option.  Any prior agreements, commitments or
negotiations concerning this Option are superseded.  This Agreement may be
amended only by another written agreement between the parties.

 

BY ACCEPTING THIS OPTION, YOU AGREE TO ALL OF THE TERMS AND CONDITIONS DESCRIBED
ABOVE AND IN THE PLAN.

 

 

 

 

 

5

  

 

--------------------------------------------------------------------------------

 

PROOFPOINT, INC.

2012 EQUITY INCENTIVE PLAN

NOTICE OF PERFORMANCE SHARES AWARD

 

Unless otherwise defined herein, the terms defined in the Proofpoint, Inc. (the
“Company”) 2012 Equity Incentive Plan (the “Plan”) shall have the same meanings
in this Notice of Performance Shares Award (the “Notice”) and the attached
Performance Shares Award Agreement (hereinafter “Performance Shares Agreement”).

 

Name:

 

Address:

 

You (“you”) have been granted an award of Performance Shares under the Plan
subject to the terms and conditions of the Plan, this Notice and the attached
Performance Shares Agreement.

 

Number of Shares:

 

Grant Number:

 

Date of Grant:

 

Vesting Commencement Date:

 

Vesting Schedule:

Subject to the limitations set forth in this Notice, the Plan and the
Performance Shares Agreement, the Shares will vest in accordance with the
following schedule: [INSERT VESTING SCHEDULE]

 

You understand that your employment or consulting relationship or Service with
the Company is for an unspecified duration, can be terminated at any time (i.e.,
is “at-will”), and that nothing in this Notice, the Performance Shares Agreement
or the Plan changes the at-will nature of that relationship.  You acknowledge
that the vesting pursuant to this Notice is earned only upon the applicable
certification of attainment of the requisite Performance Factors enumerated
above while still in Service as an Employee, Director or Consultant of the
Company. You also understand that this Notice is subject to the terms and
conditions of both the Performance Shares Award Agreement and the Plan, both of
which are incorporated herein by reference.  Participant has read both the
Performance Shares Agreement and the Plan.  By accepting this Performance Share
Award, you consent to electronic delivery as set forth in the Performance Shares
Agreement.

 

 

PARTICIPANT

 

PROOFPOINT, INC.

 

 

 

Print Name:

 

 

Its:

 

 

 

 

 

 

Signature:

 

 

By:

 

 




1

  

 

--------------------------------------------------------------------------------

 

PROOFPOINT, INC.

2012 EQUITY INCENTIVE PLAN

PERFORMANCE SHARES AGREEMENT

 

Participant has been granted a Performance Shares Award (“Performance Shares
Award”) by Proofpoint, Inc. (the “Company”) under the 2012 Equity Incentive Plan
(the “Plan”) subject to the terms, restrictions and conditions of the Plan, the
Notice of Performance Shares Award (“Notice”) and this Agreement.

 

1.             Settlement.  Performance Shares shall be settled in Shares and
the Company’s transfer agent shall record ownership of such Shares in
Participant’s name as soon as reasonably practicable after achievement of the
Performance Factors enumerated in the Notice.

 

2.             Stockholder Rights.  Participant shall have no right to dividends
or to vote Shares until Participant is recorded as the holder of such Shares on
the stock records of the Company and its transfer agent.

 

3.             No-Transfer.  Participant’s interest in this Performance Shares
Award shall not be sold, assigned, transferred, pledged, hypothecated, or
otherwise disposed of.

 

4.             Termination.  Upon Participant’s termination of Service for any
reason, all of Participant’s rights under the Plan, this Agreement and the
Notice in respect of this Award shall immediately terminate.  In case of any
dispute as to whether a termination of Service has occurred, the Committee shall
have sole discretion to determine whether such termination has occurred and the
effective date of such termination.

 

5.             Tax Consequences.  Participant acknowledges that there will be
tax consequences upon issuance of the Shares, and Participant should consult a
tax adviser regarding Participant’s tax obligations prior to such settlement or
disposition in the jurisdiction in which he or she is subject to tax.  Shares
shall not be issued under this Agreement unless Participant makes arrangements
acceptable to the Company to pay any withholding taxes that may be due as a
result of the acquisition or vesting of Shares.  With the Company’s consent,
these arrangements may include withholding shares of Company stock that
otherwise would be issued to Participant in connection with this Agreement.  The
value of these shares, determined as of the effective date of issuance or
vesting, will be applied to the withholding taxes.

 

6.             Withholding Taxes.  Regardless of any action the Company or your
employer (the “Employer”) takes with respect to any or all income tax, social
insurance, payroll tax, payment on account or other tax-related withholding
(“Tax-Related Items”), you acknowledge that the ultimate liability for all
Tax-Related Items legally due by you is and remains your responsibility and that
the Company and/or your Employer (1) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the shares received under this award, including the award or vesting of such
shares, the subsequent sale of shares under this award and the receipt of any
dividends; and (2) do not commit to structure the terms of the award to reduce
or eliminate your liability for Tax-Related Items.

 

No stock certificates will be released to you, unless you have paid or made
adequate arrangements satisfactory to the Company and/or the Employer to satisfy
all withholding and payment on account obligations of the Company and/or your
Employer.  In this regard, you authorize the Company and/or your Employer to
withhold all applicable Tax-Related Items legally payable by you from your wages
or other cash compensation paid to you by the Company and/or your Employer. 
With the Company’s consent, these arrangements may also include, if permissible
under local law, (a) withholding shares that otherwise would be delivered to you
when they vest having a Fair Market Value equal to the amount necessary to
satisfy the minimum statutory withholding amount , (b) having the Company
withhold taxes from the proceeds of the sale of the Shares, either through a
voluntary sale or through a mandatory sale arranged by the Company (on your
behalf pursuant to this authorization), or (c) any other arrangement approved by
the Company.  The fair market value of these shares, determined as of the date
when taxes otherwise would have been withheld in cash, will be applied as a
credit against the withholding taxes. Finally, you shall pay to the Company or
your Employer any amount of Tax-Related Items that the Company or the Employer
may be required to withhold as a result of your participation in the Plan or
your acquisition of shares that cannot be satisfied by the means previously
described.  The Company may refuse to deliver the shares if you fail to comply
with your obligations in connection with the Tax-Related Items as described in
this section.

 

7.             Acknowledgement.  The Company and Participant agree that the
Performance Shares Award is granted under and governed by the Notice, this
Agreement and by the provisions of the Plan (incorporated herein by reference). 
Participant: (i) acknowledges receipt of a copy of the Plan and the Plan
prospectus, (ii) represents that

2

  

 

--------------------------------------------------------------------------------

 

Participant has carefully read and is familiar with their provisions, and
(iii) hereby accepts the Performance Shares Award subject to all of the terms
and conditions set forth herein and those set forth in the Plan, this Agreement
and the Notice.

 

8.             Entire Agreement; Enforcement of Rights.  This Agreement, the
Plan and the Notice constitute the entire agreement and understanding of the
parties relating to the subject matter herein and supersede all prior
discussions between them. Any prior agreements, commitments or negotiations
concerning the purchase of the Shares hereunder are superseded. No modification
of or amendment to this Agreement, nor any waiver of any rights under this
Agreement, shall be effective unless in writing and signed by the parties to
this Agreement. The failure by either party to enforce any rights under this
Agreement shall not be construed as a waiver of any rights of such party.

 

9.             Compliance with Laws and Regulations.  The issuance of Shares
will be subject to and conditioned upon compliance by the Company and
Participant with all applicable state and federal laws and regulations and with
all applicable requirements of any stock exchange or automated quotation system
on which the Company’s Common Stock may be listed or quoted at the time of such
issuance or transfer.

 

10.          Governing Law; Severability.  If one or more provisions of this
Agreement are held to be unenforceable under applicable law, the parties agree
to renegotiate such provision in good faith. In the event that the parties
cannot reach a mutually agreeable and enforceable replacement for such
provision, then (i) such provision shall be excluded from this Agreement,
(ii) the balance of this Agreement shall be interpreted as if such provision
were so excluded and (iii) the balance of this Agreement shall be enforceable in
accordance with its terms.  This Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto shall be
governed, construed and interpreted in accordance with the laws of the State of
California, without giving effect to principles of conflicts of law.

 

11.          No Rights as Employee, Director or Consultant.  Nothing in this
Agreement shall affect in any manner whatsoever the right or power of the
Company, or a Parent or Subsidiary of the Company, to terminate Purchaser’s
Service, for any reason, with or without cause.

 

12.          Consent to Electronic Delivery of All Plan Documents and
Disclosures.  By Participant’s acceptance of this Performance Shares Award,
Participant consents to the electronic delivery of the Notice, this Agreement,
the Plan, account statements, Plan prospectuses required by the Securities and
Exchange Commission, U.S. financial reports of the Company, and all other
documents that the Company is required to deliver to its security holders
(including, without limitation, annual reports and proxy statements) or other
communications or information related to this Performance Shares Award.
Electronic delivery may include the delivery of a link to a Company intranet or
the internet site of a third party involved in administering the Plan, the
delivery of the document via e-mail or such other delivery determined at the
Company’s discretion. Participant acknowledges that Participant may receive from
the Company a paper copy of any documents delivered electronically at no cost if
Participant contacts the Company by telephone, through a postal service or
electronic mail at equity@proofpoint.com. Participant further acknowledges that
Participant will be provided with a paper copy of any documents delivered
electronically if electronic delivery fails; similarly, Participant understands
that Participant must provide on request to the Company or any designated third
party a paper copy of any documents delivered electronically if electronic
delivery fails. Also, Participant understands that Participant’s consent may be
revoked or changed, including any change in the electronic mail address to which
documents are delivered (if Participant has provided an electronic mail
address), at any time by notifying the Company of such revised or revoked
consent by telephone, postal service or electronic mail at
equity@proofpoint.com. Finally, Participant understands that Participant is not
required to consent to electronic delivery.

 

BY ACCEPTING THIS PERFORMANCE SHARE AWARD, YOU AGREE TO ALL OF THE TERMS AND
CONDITIONS DESCRIBED ABOVE AND IN THE PLAN.

 

 

 

3

  

 

--------------------------------------------------------------------------------

 

PROOFPOINT, INC.

2012 EQUITY INCENTIVE PLAN

NOTICE OF STOCK APPRECIATION RIGHT AWARD

 

Unless otherwise defined herein, the terms defined in the Proofpoint, Inc. (the
“Company”) 2012 Equity Incentive Plan (the “Plan”) shall have the same meanings
in this Notice of Stock Appreciation Right Award (the “Notice”).

 

Name:

 

Address:

 

You (the “Participant”) have been granted an award of Stock Appreciation Rights
(“SARs”) of the Company under the Plan subject to the terms and conditions of
the Plan, this Notice and the Stock Appreciation Right Agreement (the “SAR
Agreement”).

 

Grant Number:

 

Date of Grant:

 

Vesting Commencement Date:

 

Fair Market Value on Date of Grant:

 

Total Number of Shares:

 

Expiration Date:

 

Vesting Schedule:

 

Subject to the limitations set forth in this Notice, the Plan and the SAR
Agreement, the SAR will vest and may be exercised, in whole or in part, in
accordance with the following schedule: [INSERT VESTING SCHEDULE]

 

You understand that your employment or consulting relationship or Service with
the Company is for an unspecified duration, can be terminated at any time (i.e.,
is “at-will”), and that nothing in this Notice, the SAR Agreement or the Plan
changes the at-will nature of that relationship.  You acknowledge that the
vesting of the SARs pursuant to this Notice is earned only by continuing Service
as an Employee, Director or Consultant of the Company.  By accepting this SAR,
you consent to electronic delivery as set forth in the SAR Agreement.

 

PARTICIPANT:

 

PROOFPOINT, INC.

 

 

 

 

 

Signature:

 

 

By:

 

 

 

 

 

 

Print Name:

 

 

Its:

 

 

 

 

 

 

Date:

 

 

Date:

 

 




1

  

 

--------------------------------------------------------------------------------

 

PROOFPOINT, INC.

2012 EQUITY INCENTIVE PLAN

STOCK APPRECIATION RIGHT AWARD AGREEMENT

 

Participant has been granted Stock Appreciation Rights (“SARs”) by
Proofpoint, Inc. (the “Company”) under the 2012 Equity Incentive Plan (the
“Plan”), subject to the terms and conditions of the Plan, the Notice of Stock
Appreciation Right Award (the “Notice”) and this Stock Appreciation Right
Agreement (the “Agreement”).

 

1.             Grant of SAR.  The Participant named in the Notice has been
granted a SAR for the number of Shares set forth in the Notice at the fair
market value set forth in the Notice.  In the event of a conflict between the
terms and conditions of the Plan and the terms and conditions of this Agreement,
the terms and conditions of the Plan shall prevail.

 

2.             Termination Period.

 

(a)           General Rule.  Except as provided below, and subject to the Plan,
this SAR may be exercised for 3 months after termination of Participant’s
Service.  In no event shall this SAR be exercised later than the Expiration Date
set forth in the Notice.

 

(b)           Death; Disability.  Unless provided otherwise in the Notice, upon
the termination of Participant’s Service to the Company by reason of his or her
Disability or death, or if a Participant dies within three months of the date of
termination of Service, this SAR may be exercised for twelve months following
the date Participant terminate’s Service, provided that in no event shall this
SAR be exercised later than the Expiration Date set forth in the Notice.

 

(c)           Cause.  Upon Participant’s termination of Service for Cause, the
SAR shall expire on Participant’s termination date.  For purposes of this
Agreement, “Cause” shall be defined in the Plan.

 

3.             Vesting Rights.  Subject to the applicable provisions of the Plan
and this Agreement, this SAR may be exercised, in whole or in part, in
accordance with the schedule set forth in the Notice.

 

4.             Exercise of SAR.

 

(a)           Right to Exercise.  This SAR is exercisable during its term in
accordance with the Vesting Schedule set forth in the Notice and the applicable
provisions of the Plan and this Agreement.  In the event of Participant’s death,
Disability, termination for Cause or other termination, the exercisability of
the SAR is governed by the applicable provisions of the Plan, the Notice and
this Agreement.

 

(b)           Method of Exercise.  This SAR is exercisable by delivery of an
exercise notice (the “Exercise Notice”), which shall state the election to
exercise the SAR, the number of SARS to be exercised (the “Exercised SARs”), and
such other representations and agreements as may be required by the Company
pursuant to the provisions of the Plan.  The Exercise Notice shall be delivered
in person, by mail, via electronic mail or facsimile or by other authorized
method to the Secretary of the Company or other person designated by the
Company.  This SAR shall be deemed to be exercised upon receipt by the Company
of such fully executed Exercise Notice and any applicable tax withholding due
upon exercise of the SAR.

 

(c)           No Shares shall be issued pursuant to the exercise of this SAR
unless such issuance and exercise complies with all relevant provisions of law
and the requirements of any stock exchange or quotation service upon which the
Shares are then listed.  Assuming such compliance, for income tax purposes the
Exercised Shares shall be considered transferred to the Participant on the date
the SAR is exercised with respect to such Exercised Shares.

 

5.             Non-Transferability of SAR.  This SAR may not be transferred in
any manner other than by will or by the laws of descent or distribution or court
order and may be exercised during the lifetime of Participant only by the
Participant unless otherwise permitted by the Committee on a case-by-case
basis.  The terms of the Plan and this Agreement shall be binding upon the
executors, administrators, heirs, successors and assigns of the Participant.

 

6.             Term of SAR.  This SAR shall in any event expire on the
expiration date set forth in the Notice, which date is 10 years after the Date
of Grant.

 

2

  

 

--------------------------------------------------------------------------------

 

7.             Tax Consequences.  Participants should consult a tax adviser for
tax consequences relating to this SAR in their respective jurisdiction.  THE
PARTICIPANT SHOULD CONSULT A TAX ADVISER BEFORE EXERCISING THIS SAR.  If the
Participant is an Employee or a former Employee, the Company may be required to
withhold from his or her compensation an amount equal to the minimum amount the
Company is required to withhold for income and employment taxes or collect from
Participant and pay to the applicable taxing authorities an amount in cash equal
to a percentage of this compensation income at the time of exercise.

 

8.             Withholding Taxes and Stock Withholding.  Regardless of any
action the Company or your actual employer (the “Employer”) takes with respect
to any or all income tax, social insurance, payroll tax, payment on account or
other tax-related withholding (“Tax-Related Items”), you acknowledge that the
ultimate liability for all Tax-Related Items legally due by you is and remains
your responsibility and that the Company and/or the Employer (1) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the SAR grant, including the grant, vesting or
exercise of the SAR, the subsequent sale of Shares acquired pursuant to such
exercise and the receipt of any dividends; and (2) do not commit to structure
the terms of the grant or any aspect of the SAR to reduce or eliminate your
liability for Tax-Related Items.

 

Prior to exercise of the SAR, you shall pay or make adequate arrangements
satisfactory to the Company and/or the Employer to satisfy all withholding and
payment on account obligations of the Company and/or the Employer.  In this
regard, you authorize the Company and/or the Employer to withhold all applicable
Tax-Related Items legally payable by you from your wages or other cash
compensation paid to you by the Company and/or the Employer.  With the Company’s
consent, these arrangements may also include, if permissible under local law,
(a) withholding Shares that otherwise would be issued to you when you exercise
this SAR, provided that the Company only withholds the amount of Shares
necessary to satisfy the minimum statutory withholding amount, (b) having the
Company withhold taxes from the proceeds of the sale of the Shares, either
through a voluntary sale or through a mandatory sale arranged by the Company (on
your behalf pursuant to this authorization), or (c) any other arrangement
approved by the Company.  The Fair Market Value of these Shares, determined as
of the effective date of the SAR exercise, will be applied as a credit against
the withholding taxes. Finally, you shall pay to the Company or the Employer any
amount of Tax-Related Items that the Company or the Employer may be required to
withhold as a result of your participation in the Plan or your purchase of
Shares that cannot be satisfied by the means previously described.  The Company
may refuse to honor the exercise and refuse to deliver the Shares if you fail to
comply with your obligations in connection with the Tax-Related Items as
described in this section.

 

9.             Acknowledgement.  The Company and Participant agree that the SAR
is granted under and governed by the Notice, this Agreement and by the
provisions of the Plan (incorporated herein by reference).  Participant:
(i) acknowledges receipt of a copy of the Plan and the Plan prospectus,
(ii) represents that Participant has carefully read and is familiar with their
provisions, and (iii) hereby accepts the SAR subject to all of the terms and
conditions set forth herein and those set forth in the Plan and the Notice.

 

10.          Entire Agreement; Enforcement of Rights.  This Agreement, the Plan
and the Notice constitute the entire agreement and understanding of the parties
relating to the subject matter herein and supersede all prior discussions
between them. Any prior agreements, commitments or negotiations concerning the
purchase of the Shares hereunder are superseded. No modification of or amendment
to this Agreement, nor any waiver of any rights under this Agreement, shall be
effective unless in writing and signed by the parties to this Agreement. The
failure by either party to enforce any rights under this Agreement shall not be
construed as a waiver of any rights of such party.

 

11.          Compliance with Laws and Regulations.  The issuance of Shares will
be subject to and conditioned upon compliance by the Company and Participant
with all applicable state and federal laws and regulations and with all
applicable requirements of any stock exchange or automated quotation system on
which the Company’s Common Stock may be listed or quoted at the time of such
issuance or transfer.

 

12.          Governing Law; Severability.  If one or more provisions of this
Agreement are held to be unenforceable under applicable law, the parties agree
to renegotiate such provision in good faith. In the event that the parties
cannot reach a mutually agreeable and enforceable replacement for such
provision, then (i) such provision shall be excluded from this Agreement,
(ii) the balance of this Agreement shall be interpreted as if such provision
were so excluded and (iii) the balance of this Agreement shall be enforceable in
accordance with its terms.  This Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto shall be
governed, construed and interpreted in accordance with the laws of the State of
California, without giving effect to principles of conflicts of law.

 

3

  

 

--------------------------------------------------------------------------------

 

13.          No Rights as Employee, Director or Consultant.  Nothing in this
Agreement shall affect in any manner whatsoever the right or power of the
Company, or a Parent or Subsidiary of the Company, to terminate Participant’s
Service, for any reason, with or without cause.

 

14.          Consent to Electronic Delivery of All Plan Documents and
Disclosures.  By acceptance of this SAR, Participant consents to the electronic
delivery of the Notice, this Agreement, the Plan, account statements, Plan
prospectuses required by the Securities and Exchange Commission, U.S. financial
reports of the Company, and all other documents that the Company is required to
deliver to its security holders (including, without limitation, annual reports
and proxy statements) or other communications or information related to the SAR.
Electronic delivery may include the delivery of a link to a Company intranet or
the internet site of a third party involved in administering the Plan, the
delivery of the document via e-mail or such other delivery determined at the
Company’s discretion. Participant acknowledges that Participant may receive from
the Company a paper copy of any documents delivered electronically at no cost if
Participant contacts the Company by telephone, through a postal service or
electronic mail at equity@proofpoint.com. Participant further acknowledges that
Participant will be provided with a paper copy of any documents delivered
electronically if electronic delivery fails; similarly, Participant understands
that Participant must provide on request to the Company or any designated third
party a paper copy of any documents delivered electronically if electronic
delivery fails. Also, Participant understands that Participant’s consent may be
revoked or changed, including any change in the electronic mail address to which
documents are delivered (if Participant has provided an electronic mail
address), at any time by notifying the Company of such revised or revoked
consent by telephone, postal service or electronic mail at
equity@proofpoint.com. Finally, Participant understands that Participant is not
required to consent to electronic delivery.

 

BY ACCEPTING THIS SAR, YOU AGREE TO ALL OF THE TERMS AND CONDITIONS DESCRIBED
ABOVE AND IN THE PLAN.

 

 

 

 

 

 

4

  

 

--------------------------------------------------------------------------------

 

PROOFPOINT, INC.

2012 EQUITY INCENTIVE PLAN

NOTICE OF RESTRICTED STOCK UNIT AWARD

GRANT NUMBER:  

 

Unless otherwise defined herein, the terms defined in the Proofpoint, Inc. (the
“Company”) 2012 Equity Incentive Plan (the “Plan”) shall have the same meanings
in this Notice of Restricted Stock Unit Award (the “Notice”) and the attached
Award Agreement (Restricted Stock Unit Agreement) (hereinafter “RSU Agreement”).

Name:

 

Employee ID#:

 

 

You (“you”) have been granted an award of Restricted Stock Units (“RSUs”) under
the Plan subject to the terms and conditions of the Plan, this Notice and the
attached RSU Agreement.

Number of RSUs:

 

Date of Grant:

 

Vesting Commencement Date:

 

Expiration Date:

 

Vesting Schedule:

 

 

Additional Terms:



 

You understand that your employment or consulting relationship or Service with
the Company is for an unspecified duration, can be terminated at any time (i.e.,
is “at-will”), and that nothing in this Notice, the RSU Agreement or the Plan
changes the at-will nature of that relationship.  You acknowledge that the
vesting of the RSUs pursuant to this Notice is earned only by continuing Service
as an Employee, Director or Consultant of the Company.  By accepting this RSU,
you consent to electronic delivery as set forth in the RSU Agreement.

PARTICIPANT

PROOFPOINT, INC.

Signature: _________________________________

By: _________________________________

Print Name: _________________________________

Its: _________________________________




1

 

--------------------------------------------------------------------------------

 

PROOFPOINT, INC.

2012 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

 

 

Participant has been granted Restricted Stock Units (“RSUs”) subject to the
terms, restrictions and conditions of the Plan, the Notice of Restricted Stock
Unit Award (the “Notice”) and this Agreement.

1.Settlement.  Settlement of RSUs shall be made within 30 days following the
applicable date of vesting under the vesting schedule set forth in the
Notice.  Settlement of RSUs shall be in Shares.  

2.No Stockholder Rights.  Unless and until such time as Shares are issued in
settlement of vested RSUs, Participant shall have no ownership of the Shares
allocated to the RSUs and shall have no right to dividends or to vote such
Shares.

3.Dividend Equivalents.  Dividends, if any (whether in cash or Shares), shall
not be credited to Participant.

4.No Transfer.  The RSUs and any interest therein shall not be sold, assigned,
transferred, pledged, hypothecated, or otherwise disposed of.  

5.Termination.  If Participant’s Service terminates  for any reason, all
unvested RSUs shall be forfeited to the Company forthwith, and all rights of
Participant to such RSUs shall immediately terminate.  In case of any dispute as
to whether Participant’s termination of Service has occurred, the Committee
shall have sole discretion to determine whether such termination  has occurred
and the effective date of such termination.

6.Tax Consequences.  Participant acknowledges that there will be tax
consequences upon settlement of the RSUs or disposition of the Shares, if any,
received in connection therewith, and Participant should consult a tax adviser
regarding Participant’s tax obligations prior to such settlement and/or
disposition in the jurisdiction where he or she is subject to tax.

7.Withholding Taxes and Stock Withholding.  Regardless of any action the Company
or your actual employer (the “Employer”) takes with respect to any or all income
tax, social insurance, payroll tax, payment on account or other tax-related
withholding (“Tax-Related Items”), you acknowledge that the ultimate liability
for all Tax-Related Items legally due by you is and remains your responsibility
and that the Company and/or the Employer (1) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the award, including the settlement of the RSUs, the subsequent
sale of Shares acquired pursuant to such settlement and the receipt of any
dividends; and (2) do not commit to structure the terms of the award or any
aspect of the RSUs to reduce or eliminate your liability for Tax-Related Items.

Prior to the settlement of your RSUs, you shall pay or make adequate
arrangements satisfactory to the Company and/or the Employer to satisfy all
withholding and payment on account obligations of the Company and/or the
Employer.  In this regard, you authorize the Company and/or the Employer to
withhold all applicable Tax-Related Items legally payable by you from your wages
or other cash compensation paid to you by the Company and/or the Employer.  With
the Company’s consent, these arrangements may also include, if permissible under
local law, (a) withholding Shares that otherwise

2

 

--------------------------------------------------------------------------------

 

would be issued to you when your RSUs are settled, provided that the Company
only withholds the amount of Shares necessary to satisfy the minimum statutory
withholding amount, (b) having the Company withhold taxes from the proceeds of
the sale of the Shares, either through a voluntary sale or through a mandatory
sale arranged by the Company (on your behalf pursuant to this authorization), or
(c) any other arrangement approved by the Company.  The Fair Market Value of
these Shares, determined as of the effective date when taxes otherwise would
have been withheld in cash, will be applied as a credit against the withholding
taxes. Finally, you shall pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
as a result of your participation in the Plan or your purchase of Shares that
cannot be satisfied by the means previously described.  The Company may refuse
to deliver the Shares if you fail to comply with your obligations in connection
with the Tax-Related Items as described in this section.

8.Acknowledgement.  The Company and Participant agree that the RSUs are granted
under and governed by the Notice, this Agreement and the provisions of the
Plan.  Participant: (i) acknowledges receipt of a copy of the Plan and the Plan
prospectus, (ii) represents that Participant has carefully read and is familiar
with their provisions, and (iii) hereby accepts the RSUs subject to all of the
terms and conditions set forth herein and those set forth in the Plan and the
Notice.  

9.Entire Agreement; Enforcement of Rights.  This Agreement, the Plan and the
Notice constitute the entire agreement and understanding of the parties relating
to the subject matter herein and supersede all prior discussions between them.
Any prior agreements, commitments or negotiations concerning the purchase of the
Shares hereunder are superseded. No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, shall be effective
unless in writing and signed by the parties to this Agreement.  The failure by
either party to enforce any rights under this Agreement shall not be construed
as a waiver of any rights of such party.

10.Compliance with Laws and Regulations.  The issuance of Shares will be subject
to and conditioned upon compliance by the Company and Participant with all
applicable state, federal and foreign laws and regulations and with all
applicable requirements of any stock exchange or automated quotation system on
which the Company’s Common Stock may be listed or quoted at the time of such
issuance or transfer.

11.Governing Law; Severability.  If one or more provisions of this Agreement are
held to be unenforceable under applicable law, the parties agree to renegotiate
such provision in good faith. In the event that the parties cannot reach a
mutually agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of this
Agreement shall be interpreted as if such provision were so excluded and (iii)
the balance of this Agreement shall be enforceable in accordance with its
terms.  This Agreement and all acts and transactions pursuant hereto and the
rights and obligations of the parties hereto shall be governed, construed and
interpreted in accordance with the laws of the State of Delaware, without giving
effect to principles of conflicts of law.

12.No Rights as Employee, Director or Consultant.  Nothing in this Agreement
shall affect in any manner whatsoever the right or power of the Company, or a
Parent or Subsidiary of the Company, to terminate Participant’s Service, for any
reason, with or without cause.

13.Consent to Electronic Delivery of All Plan Documents and Disclosures.  By
acceptance of this RSU, Participant consents to the electronic delivery of the
Notice, this RSU Agreement, the Plan, account statements, Plan prospectuses
required by the Securities and Exchange Commission, U.S. financial reports of
the Company, and all other documents that the Company is required to deliver to
its security holders (including, without limitation, annual reports and proxy
statements) or other communications or information related to the RSU.
Electronic delivery may include the delivery of a link to a Company intranet

3

 

--------------------------------------------------------------------------------

 

or the internet site of a third party involved in administering the Plan, the
delivery of the document via e-mail or such other delivery determined at the
Company’s discretion. Participant acknowledges that Participant may receive from
the Company a paper copy of any documents delivered electronically at no cost if
Participant contacts the Company by telephone, through a postal service or
electronic mail at equity@proofpoint.com. Participant further acknowledges that
Participant will be provided with a paper copy of any documents delivered
electronically if electronic delivery fails; similarly, Participant understands
that Participant must provide on request to the Company or any designated third
party a paper copy of any documents delivered electronically if electronic
delivery fails. Also, Participant understands that Participant’s consent may be
revoked or changed, including any change in the electronic mail address to which
documents are delivered (if Participant has provided an electronic mail
address), at any time by notifying the Company of such revised or revoked
consent by telephone, postal service or electronic mail at
equity@proofpoint.com. Finally, Participant understands that Participant is not
required to consent to electronic delivery.

 

BY ACCEPTING THIS RSU, YOU AGREE TO ALL OF THE TERMS AND CONDITIONS DESCRIBED
ABOVE AND IN THE PLAN.

 

 

4

 

--------------------------------------------------------------------------------

 

PROOFPOINT, INC.

2012 EQUITY INCENTIVE PLAN

NOTICE OF RESTRICTED STOCK UNIT AWARD

(INTERNATIONAL)

GRANT NUMBER:  

 

Unless otherwise defined herein, the terms defined in the Proofpoint, Inc. (the
“Company”) 2012 Equity Incentive Plan (the “Plan”) shall have the same meanings
in this Notice of Restricted Stock Unit Award (the “Notice”) and the attached
Award Agreement (Restricted Stock Unit Agreement) (hereinafter “RSU Agreement”).

Name:

 

Employee ID#:

 

You (“you”) have been granted an award of Restricted Stock Units (“RSUs”) under
the Plan subject to the terms and conditions of the Plan, this Notice and the
attached RSU Agreement.

Number of RSUs:

 

Date of Grant:

 

Vesting Commencement Date:

 

Expiration Date:

 

Vesting Schedule:

 

 

 

Additional Terms:



 

Nothing in this Notice or the attached documents confers upon you any right to
continue your employment or consulting relationship with the Company or any
Parent, Subsidiary or affiliate of your Employer’s for any period of time.  You
acknowledge that the vesting of the RSUs pursuant to this Notice is earned only
by continuing Service as an Employee, Director or Consultant of the Company.  By
accepting this RSU, you consent to electronic delivery as set forth in the RSU
Agreement.

 

PARTICIPANT

PROOFPOINT, INC.

Signature: _________________________________

By: _________________________________

Print Name: _________________________________

Its: _________________________________

 




 

1

 

--------------------------------------------------------------------------------

 

PROOFPOINT, INC.

2012 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

(INTERNATIONAL)

 

 

Participant has been granted Restricted Stock Units (“RSUs”) subject to the
terms, restrictions and conditions of the Plan, the Notice of Restricted Stock
Unit Award (the “Notice”) and this Agreement.

12.Settlement.  Settlement of RSUs shall be made within 30 days following the
applicable date of vesting under the vesting schedule set forth in the
Notice.  Settlement of RSUs shall be in Shares.  

13.No Stockholder Rights.  Unless and until such time as Shares are issued in
settlement of vested RSUs, Participant shall have no ownership of the Shares
allocated to the RSUs and shall have no right to dividends or to vote such
Shares.

14.Dividend Equivalents.  Dividends, if any (whether in cash or Shares), shall
not be credited to Participant.

15.No Transfer.  The RSUs and any interest therein shall not be sold, assigned,
transferred, pledged, hypothecated, or otherwise disposed of.  

16.Termination.  If Participant’s Service terminates for any reason, all
unvested RSUs shall be forfeited to the Company forthwith, and all rights of
Participant to such RSUs shall immediately terminate.  For purposes of the RSUs,
your Service will be considered terminated as of the date you are no longer
providing services to the Company, its Parent or one of its Subsidiaries
(regardless of the reason for such termination and whether or not later found to
be invalid or in breach of employment laws in the jurisdiction where you are
employed or the terms of your employment agreement, if any)(the “Termination
Date”). The Committee shall have the exclusive discretion to determine whether
such termination has occurred and the effective date of such
termination.  Unless otherwise provided in this Agreement or determined by the
Company, your right to vest in the RSUs under the Plan, if any, will terminate
as of the Termination Date and will not be extended by any notice period (e.g.,
your period of services would not include any contractual notice period or any
period of “garden leave” or similar period mandated under employment laws in the
jurisdiction where you are employed or the terms of your employment agreement,
if any).

17.Tax Consequences.  Participant acknowledges that there will be tax
consequences upon settlement of the RSUs or disposition of the Shares, if any,
received in connection therewith, and Participant should consult a tax adviser
regarding Participant’s tax obligations prior to such settlement and/or
disposition in the jurisdiction where he or she is subject to tax.  YOU SHOULD
CONSULT A TAX ADVISER APPROPRIATELY QUALIFIED IN THE COUNTRY OR COUNTRIES IN
WHICH YOU RESIDE OR ARE SUBJECT TO TAXATION BEFORE THE RSUS SETTLE OR BEFORE
DISPOSING OF THE SHARES.

18.Withholding Taxes and Stock Withholding.  Regardless of any action the
Company or your actual employer (the “Employer”) takes with respect to any or
all income tax, social insurance, payroll tax, payment on account or other
tax-related withholding (“Tax-Related Items”), you acknowledge that the ultimate
liability for all Tax-Related Items legally due by you is and remains your
responsibility and that the Company and/or the Employer (1) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the award, including the settlement of the
RSUs, the subsequent sale of Shares acquired pursuant to such settlement and the
receipt of any dividends; and (2) do not commit to structure the terms of the
award or any aspect of the RSUs to reduce or eliminate your liability for
Tax-Related Items.  You

2

  

 

--------------------------------------------------------------------------------

 

acknowledge that if you are subject to Tax-Related Items in more than one
jurisdiction, the Company and/or the Employer may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.

Prior to the settlement of your RSUs, you shall pay or make adequate
arrangements satisfactory to the Company and/or the Employer to satisfy all
withholding and payment on account obligations of the Company and/or the
Employer.  In this regard, you authorize the Company and/or the Employer to
withhold all applicable Tax-Related Items legally payable by you from your wages
or other cash compensation paid to you by the Company and/or the Employer.  With
the Company’s consent, these arrangements may also include, if permissible under
local law, (a) withholding Shares that otherwise would be issued to you when
your RSUs are settled, provided that the Company only withholds the amount of
Shares necessary to satisfy the minimum statutory withholding amount, (b) having
the Company withhold taxes from the proceeds of the sale of the Shares, either
through a voluntary sale or through a mandatory sale arranged by the Company (on
your behalf pursuant to this authorization), or (c) any other arrangement
approved by the Company.  The Fair Market Value of these Shares, determined as
of the effective date when taxes otherwise would have been withheld in cash,
will be applied as a credit against the withholding taxes. Finally, you shall
pay to the Company or the Employer any amount of Tax-Related Items that the
Company or the Employer may be required to withhold as a result of your
participation in the Plan or your purchase of Shares that cannot be satisfied by
the means previously described.  The Company may refuse to deliver the Shares if
you fail to comply with your obligations in connection with the Tax-Related
Items as described in this section.

19.Acknowledgement.  The Company and Participant agree that the RSUs are granted
under and governed by the Notice, this Agreement and the provisions of the
Plan.  Participant: (i) acknowledges receipt of a copy of the Plan and the Plan
prospectus, (ii) represents that Participant has carefully read and is familiar
with their provisions, and (iii) hereby accepts the RSUs subject to all of the
terms and conditions set forth herein and those set forth in the Plan and the
Notice.  

20.Entire Agreement; Enforcement of Rights.  This Agreement, the Plan and the
Notice constitute the entire agreement and understanding of the parties relating
to the subject matter herein and supersede all prior discussions between them.
Any prior agreements, commitments or negotiations concerning the purchase of the
Shares hereunder are superseded.  No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, shall be effective
unless in writing and signed by the parties to this Agreement.  The failure by
either party to enforce any rights under this Agreement shall not be construed
as a waiver of any rights of such party.

21.Compliance with Laws and Regulations.  The issuance of Shares will be subject
to and conditioned upon compliance by the Company and Participant with all
applicable state, federal and foreign laws and regulations and with all
applicable requirements of any stock exchange or automated quotation system on
which the Company’s Common Stock may be listed or quoted at the time of such
issuance or transfer.  The inability of the Company to obtain from any
regulatory body having jurisdiction the authority, if any, deemed by the
Company’s legal counsel to be necessary to the lawful issuance and sale of any
Shares shall relieve the Company of any liability in respect of the failure to
issue or sell such shares as to which such requisite authority shall not have
been obtained.  As a condition to the issuance of any Shares pursuant to this
RSU, the Company may require you to satisfy any qualifications that may be
necessary or appropriate, to evidence compliance with any applicable law or
regulation and to make any representation or warranty with respect thereto as
may be requested by the Company.

22.Governing Law; Severability.  If one or more provisions of this Agreement are
held to be unenforceable under applicable law, the parties agree to renegotiate
such provision in good faith. In the event that the parties cannot reach a
mutually agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of this
Agreement shall be interpreted as if such provision were so excluded and (iii)
the balance of this Agreement shall be enforceable in accordance with its
terms.  This Agreement and all acts and transactions pursuant hereto and the
rights and obligations of the parties hereto shall be governed, construed and
interpreted in accordance with the laws of the State of Delaware, without giving
effect

3

  

 

--------------------------------------------------------------------------------

 

to principles of conflicts of law.  For purposes of litigating any dispute that
may arise directly or indirectly from the Plan, the Notice and this Agreement,
the parties hereby submit and consent to litigation in the exclusive
jurisdiction of the State of Delaware and agree that any such litigation shall
be conducted only in the courts of California or the federal courts of the
United States for the Northern District of California and no other courts.

12.No Rights as Employee, Director or Consultant.  Nothing in this Agreement or
the attached documents confers upon you any right to continue your employment or
consulting relationship with the Company or any Parent, Subsidiary or affiliate
of your Employer’s for any period of time.

 

13.Consent to Electronic Delivery of All Plan Documents and Disclosures.  By
acceptance of this RSU, Participant consents to the electronic delivery of the
Notice, this RSU Agreement, the Plan, account statements, Plan prospectuses
required by the Securities and Exchange Commission, U.S. financial reports of
the Company, and all other documents that the Company is required to deliver to
its security holders (including, without limitation, annual reports and proxy
statements) or other communications or information related to the RSU.
Electronic delivery may include the delivery of a link to a Company intranet or
the internet site of a third party involved in administering the Plan, the
delivery of the document via e-mail or such other delivery determined at the
Company’s discretion. Participant acknowledges that Participant may receive from
the Company a paper copy of any documents delivered electronically at no cost if
Participant contacts the Company by telephone, through a postal service or
electronic mail at equity@proofpoint.com. Participant further acknowledges that
Participant will be provided with a paper copy of any documents delivered
electronically if electronic delivery fails; similarly, Participant understands
that Participant must provide on request to the Company or any designated third
party a paper copy of any documents delivered electronically if electronic
delivery fails. Also, Participant understands that Participant’s consent may be
revoked or changed, including any change in the electronic mail address to which
documents are delivered (if Participant has provided an electronic mail
address), at any time by notifying the Company of such revised or revoked
consent by telephone, postal service or electronic mail at
equity@proofpoint.com. Finally, Participant understands that Participant is not
required to consent to electronic delivery.  To the extent you have been
provided with a copy of this Agreement, Plan prospectuses required by the
Securities and Exchange Commission, or any other documents relating to the grant
in a language other than English, the English language documents will prevail in
case of any ambiguities or divergences as a result of translation.

14.Data Privacy.

(a)You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this Agreement and any other grant materials by and among, as applicable, the
Employer, the Company and its Parent, and Subsidiaries for the exclusive purpose
of implementing, administering and managing your participation in the Plan
(“Data”).

(b)You understand that the Company and the Employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all RSUs or any other entitlement
to Shares awarded, canceled, exercised, vested, unvested or outstanding in your
favor, for the exclusive purpose of implementing, administering and managing the
Plan.

(c)You understand that Data may be transferred to a Company-designated Plan
broker or such other stock plan service provider as may be selected by the
Company in the future, which is assisting the Company with the implementation,
administration and management of the Plan.  You understand that the recipients
of the Data may be located in the United States or elsewhere, and that the
recipient’s country (e.g., the United States) may have different data privacy
laws and protections than your country.  You understand that you may request a
list with the names and addresses of any potential recipients of the Data by
contacting

4

  

 

--------------------------------------------------------------------------------

 

your local human resources representative.  you authorizes the Company, its
designated Plan broker and any other possible recipients which may assist the
Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purposes of implementing, administering
and managing your participation in the Plan.  You understand that Data will be
held only as long as is necessary to implement, administer and manage your
participation in the Plan.  You understand that you may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing your local human resources
representative.  Further, you understand that you are providing the consents
herein on a purely voluntary basis.  If you do not consent, or if you later seek
to revoke your consent, your employment status or service and career with the
Employer will not be adversely affected; the only adverse consequence of
refusing or withdrawing your consent is that the Company would not be able to
grant you RSUs, options or other equity awards or administer or maintain such
awards.  Therefore, you understand that refusing or withdrawing your consent may
affect your ability to participate in the Plan.  For more information on the
consequences of your refusal to consent or withdrawal of consent, you understand
that you may contact your local human resources representative.

15.Nature of Grant.  

In accepting the RSUs, you acknowledge, understand and agree that:

(a)the Plan is established voluntarily by the Company, it is discretionary in
nature, and may be amended, suspended or terminated by the Company at any time,
to the extent permitted by the Plan;

(b)the award of the RSUs is voluntary and occasional and does not create any
contractual or other right to receive future grants of restricted stock units,
or benefits in lieu of restricted stock units, even if restricted stock units
have been granted in the past;

(c)all decisions with respect to future RSUs or other awards, if any, will be at
the sole discretion of the Company;

(d)the RSU award and your participation in the Plan shall not create a right to
employment or be interpreted as forming an employment or service contract with
the Company,  the Employer or any Parent, or Subsidiary, and shall not interfere
with the ability of the Company, the Employer or any Parent, or Subsidiary, as
applicable, to terminate your employment or service relationship (if any);

(e)you are voluntarily participating in the Plan;

(f)the RSUs and any Shares issued under the Plan are not intended to replace any
pension rights or compensation;

(g)the RSUs and any Shares issued under the Plan and the income and value of
same, are not part of normal or expected compensation for purposes of
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;

(h)the future value of the Shares underlying the RSUs is unknown,
indeterminable, and cannot be predicted with certainty;

(i)if your RSUs are settled and you are issued Shares, the value of such Shares
may increase or decrease in value;

5

  

 

--------------------------------------------------------------------------------

 

(j)no claim or entitlement to compensation or damages shall arise from
forfeiture of the RSUs resulting from you ceasing to provide employment or other
services to the Company or the Employer (for any reason whatsoever, whether or
not later found to be invalid or in breach of employment laws in the
jurisdiction where you are employed or the terms of your employment agreement,
if any), and in consideration of the award of the RSUs to which you are
otherwise not entitled, you irrevocably agree never to institute any claim
against the Company, its Parent, any of its Subsidiaries or the Employer, waive
your ability, if any, to bring any such claim, and release the Company, its
Parent, Subsidiaries and the Employer from any such claim; if, notwithstanding
the foregoing, any such claim is allowed by a court of competent jurisdiction,
then, by participating in the Plan, you shall be deemed irrevocably to have
agreed not to pursue such claim and agree to execute any and all documents
necessary to request dismissal or withdrawal of such claim;

(k)unless otherwise provided in the Plan or by the Company in its discretion,
the RSUs and the benefits evidenced by this Agreement do not create any
entitlement to have the RSUs or any such benefits transferred to, or assumed by,
another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the Shares;

(l)the RSUs and the Shares subject to the RSUs are not part of normal or
expected compensation or salary for any purpose; and

(m)you acknowledge and agree that neither the Company, the Employer nor any
Parent, or Subsidiary shall be liable for any foreign exchange rate fluctuation
between your local currency and the United States Dollar that may affect the
value of the RSUs or of any amounts due to you pursuant to the settlement of the
RSUs or the subsequent sale of any Shares issued upon settlement.

(n)Appendix.  Notwithstanding any provisions in this Agreement, the RSU award
shall be subject to any special terms and conditions set forth in the Appendix
to this Agreement for your country (the “Appendix”) set forth as an attachment
to this Agreement.  Moreover, if you relocate to one of the countries included
in the Appendix, the special terms and conditions for such country will apply to
you, to the extent the Company determines that the application of such terms and
conditions is necessary or advisable for legal or administrative reasons.  The
Appendix constitutes part of this Agreement.

(o)Imposition of Other Requirements.  The Company reserves the right to impose
other requirements on your participation in the Plan, on the RSUs and on any
Shares issued upon settlement of the RSUs, to the extent the Company determines
it is necessary or advisable for legal or administrative reasons, and to require
you to sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.

 

BY ACCEPTING THIS RSU, YOU AGREE TO ALL OF THE TERMS AND CONDITIONS DESCRIBED
ABOVE AND IN THE PLAN.

 

 

6

  

 

--------------------------------------------------------------------------------

 

PROOFPOINT INC.

2012 EQUITY INCENTIVE PLAN AND ISRAELI APPENDIX

NOTICE OF RESTRICTED STOCK UNIT AWARD

GRANT NUMBER:  

Unless otherwise defined herein, the terms defined in the Proofpoint, Inc. (the
“Company”) 2012 Equity Incentive Plan and its Israeli Appendix (the “Plan”)
shall have the same meanings in this Notice of Restricted Stock Unit Award (the
“Notice”) and the attached Award Agreement (Restricted Stock Unit Agreement)
(hereinafter “RSU Agreement”).

Name:

 

Employee ID#:

 

You (“you”) have been granted an award of Restricted Stock Units (“RSUs”) under
the Plan subject to the terms and conditions of the Plan, this Notice and the
attached RSU Agreement.

Number of RSUs:

 

Date of Grant:

 

Tax Route:

  X

Option designated as 102 Capital Gains Route (with Trustee)

 

___

Option designated as 102 Ordinary Income Route (with Trustee)

 

___

Option designated as 102 Non-Trustee Award

 

___

Option designated as 3(9) Award

 

___

Other

Vesting Commencement Date:    

Expiration Date:

 

Vesting Schedule:

 

 

Additional Terms:



 

You understand that your employment or consulting relationship or Service with
the Company or any Affiliate is for an unspecified duration, can be terminated
at any time (i.e., is “at-will”), and that nothing in this Notice, the RSU
Agreement or the Plan changes the at-will nature of that relationship.  You
acknowledge that the vesting of the RSUs pursuant to this Notice is earned only
by continuing Service as an Employee, Director or Consultant of the Company or
any Affiliate.  By accepting this RSU, you consent to electronic delivery as set
forth in the RSU Agreement.

PARTICIPANT

PROOFPOINT, INC.

Signature: _________________________________

By: _________________________________

Print Name: _________________________________

Its: _________________________________




1

 

--------------------------------------------------------------------------------

 

PROOFPOINT, INC.

2012 EQUITY INCENTIVE PLAN AND ISRAELI APPENDIX

RESTRICTED STOCK UNIT AGREEMENT

 

 

Participant has been granted Restricted Stock Units (“RSUs”) subject to the
terms, restrictions and conditions of the Plan, the Notice of Restricted Stock
Unit Award (the “Notice”) and this Agreement.

The Board has adopted the Plan for the purpose of retaining the services of
selected Employees, Directors and Consultants and other independent advisors who
provide services to the Company (or any Affiliate).

1.

Settlement.  Settlement of RSUs shall be made within 30 days following the
applicable date of vesting under the vesting schedule set forth in the
Notice.  Settlement of RSUs shall be in Shares, provided that the Company shall
have no obligation to issue Shares pursuant to this Agreement unless and until
the holder has satisfied any applicable tax withholding obligations pursuant to
Section ‎10 below and such issuance otherwise complies with all applicable
law.  As applicable, the Company shall issue and register the Shares in the name
of the Trustee for the benefit of the Participant.

2.

Acceptance of Agreement.   By signing this RSU Agreement, the Participant: (a)
represents that the Participant has received copies of, and has read and is
familiar with the terms and conditions of, the Notice, the Plan and this RSU
Agreement, (b) accepts the RSU, the Shares issued upon the exercise thereof
and/or any securities issued or distributed with respect thereto are subject to
all of the terms and conditions of the Notice, the Plan this RSU Agreement, the
Trust Agreement and any other documents ancillary hereto or thereto, and (c)
agrees to accept as binding, conclusive and final all decisions and
interpretations of the Board or the Committee upon any questions arising under
the Notice, the Plan or this RSU Agreement (whether before or after the issuance
of Shares pursuant to the RSUs).  While certain terms and conditions are
included in this RSU Agreement, such terms and conditions shall not in any way
derogate from the applicability of all other terms and conditions set forth in
the Plan.  The Participant acknowledges that the terms and conditions of the
Plan may be amended from time to time as set forth therein, and therefore, any
reference to the Plan shall be deemed to refer to the Plan as amended from time
to time, including any amendments adopted after the date of grant.  Unless
otherwise stated, in the event of any inconsistency or contradiction between any
of the terms of this RSU Agreement and the provisions of the Plan, the terms and
provisions of this RSU Agreement shall prevail.  

3.

No Stockholder Rights.  Unless and until such time as Shares are issued in
settlement of vested RSUs, Participant shall have no ownership of the Shares
allocated to the RSUs and shall have no right to dividends or to vote such
Shares.

4.

Dividend Equivalents.  Dividends, if any (whether in cash or Shares), shall not
be credited to Participant.

5.

No Transfer.  The RSUs and any interest therein shall not be sold, assigned,
transferred, pledged, hypothecated, or otherwise disposed of.

2

 

--------------------------------------------------------------------------------

 

6.

Trust. RSUs subject to tax under Section 102 Trustee Capital Gains Route and any
Shares issued upon conversion thereof shall be held or controlled by the
Trustee, as required under Section 102 in accordance with the provisions of
Section 102, the Plan and this RSU Agreement.

7.

Section 102 Awards.  

 

7.1.

Eligibility for Awards. Subject to Applicable Law, 102 Awards may only be
granted to an “Employee” within the meaning of Section 102(a) of the Ordinance
(which as of the date hereof means (i) individuals employed by an Israeli
company being the Company or any of its Affiliates, and (ii) individuals who are
serving and are engaged personally (and not through an entity) as “Office
Holders” by such an Israeli company), but may not be granted to a Controlling
Shareholder (“Eligible 102 Participants”).  Eligible 102 Participants may
receive only 102 Awards, which may either be granted to a Trustee or granted
under Section 102 of the Ordinance without a Trustee.

 

7.2.

102 Award Grant Date.

 

7.2.1.

Each 102 Award will be deemed granted on the date determined by the Committee,
subject to Section ‎7.2.2, provided that (i) the Participant has signed all
documents required by the Company or pursuant to applicable law, and (ii) with
respect to 102 Trustee Awards, the Company has provided all applicable documents
to the Trustee in accordance with the guidelines published by the ITA, and if
this RSU Agreement is not signed and delivered by the Participant within 90 days
from the date determined by the Committee (subject to Section ‎7.2.2), then such
102 Trustee Award shall be deemed granted on such later date as this RSU
Agreement is signed and delivered and on which the Company has provided all
applicable documents to the Trustee in accordance with the guidelines published
by the ITA. In the case of any contradiction, this provision and the date of
grant determined pursuant hereto shall supersede and be deemed to amend any date
of grant indicated in the Notice or in any corporate resolution or any
agreement.  

 

7.2.2.

Unless otherwise permitted by the Ordinance, or in writing by the ITA any grants
of 102 Trustee Awards that are made on or after the date of the adoption of this
Plan or an amendment to this Plan, as the case may be, that may become effective
only at the expiration of thirty (30) days after the filing of this Plan or any
amendment thereof (as the case may be) with the ITA in accordance with the
Ordinance shall be conditional upon the expiration of such 30-day period, such
condition shall be read and is incorporated by reference into any corporate
resolutions approving such grants and into this Agreement and any agreement
evidencing such grants (whether or not explicitly referring to such condition),
and the date of grant shall be at the expiration of such 30-day period, whether
or not the date of grant indicated therein corresponds with this Section.  In
the case of any contradiction, this provision and the date of grant determined
pursuant hereto shall supersede and be deemed to amend any date of grant
indicated in the Notice or in any corporate resolution or any agreement.

 

7.2.3.

To the extent and with respect to 102 Trustee Awards, the Participant
acknowledges, undertakes and confirms that: (i) the Participant fully understand
that Section 102 Ordinance and the rules and regulations enacted thereunder
apply to the RSUs, and (ii) the Participant understands the provisions of
Section 102 of the Ordinance, the tax track chosen thereunder and the
implications thereof.  If applicable, the terms of such RSUs shall also be
subject to the terms of the Trust Agreement made between the Company and the
Trustee for the

3

 

--------------------------------------------------------------------------------

 

 

benefit of the Participant, and the Participant shall sign all documents
requested by the Company or the Trustee, in accordance with and under the trust
agreement.  A copy of the trust agreement is available for the Participant’s
review, during normal working hours, at the Company’s offices.

 

7.3.

Participant Undertaking. Without derogating from the generality of the
foregoing, to the extent and with respect to any RSUs that are 102 Capital Gain
Track Awards, and as required by Section 102 of the Ordinance and the Rules, the
Participant acknowledges, undertakes and confirms in writing the following
(which shall be apply and relate to all Awards granted to the Participant,
whether under this Plan or other plans maintained by the Company, and whether
prior to or after the date hereof, if any):

 

7.3.1.

The Participant shall comply with all terms and conditions set forth in Section
102 of the Ordinance with regard to the “Capital Gain Track” and the applicable
rules and regulations promulgated thereunder, as amended from time to time;

 

7.3.2.

The Participant is familiar with, and understand the provisions of, Section 102
of the Ordinance in general, and the tax arrangement under the “Capital Gain
Track” in particular, and its tax consequences; the Participant agrees that the
RSUs and Shares that may be issued upon settlement thereof (or otherwise in
relation thereto), will be held by a trustee appointed pursuant to Section 102
of the Ordinance for at least the duration of the Holding Period, as defined in
Section 102 under the “Capital Gain Track”.  The Participant understands that
any release of such RSUs or Shares from trust, or any sale of the Share prior to
the termination of the Holding Period, will result in taxation at marginal tax
rate, in addition to deductions of appropriate social security, health tax
contributions or other compulsory payments; and

 

7.3.3.

The Participant agrees to the trust agreement signed between the Company and the
trustee appointed pursuant to Section 102 of the Ordinance and shall sign all
documents requested by the Company or the Trustee, in accordance with and under
the trust agreement.

8.

Termination.  If Participant’s Service terminates for any reason, all unvested
RSUs shall be forfeited to the Company forthwith, and all rights of Participant
to such RSUs shall immediately terminate.  In case of any dispute as to whether
Participant’s termination of Service has occurred, the Committee shall have sole
discretion to determine whether such termination has occurred and the effective
date of such termination.

9.

Tax Matters and Consultation.  THE PARTICIPANT IS ADVISED TO CONSULT WITH A TAX
ADVISOR WITH RESPECT TO THE TAX CONSEQUENCES OF RECEIVING OR EXERCISING RSUS
HEREUNDER.  THE COMPANY DOES NOT ASSUME ANY RESPONSIBILITY TO ADVISE THE
PARTICIPANT ON SUCH MATTERS, WHICH SHALL REMAIN SOLELY THE RESPONSIBILITY OF THE
PARTICIPANT.  Notwithstanding anything to the contrary herein or in the Plan,
including its Israeli appendix, and notwithstanding anything to the contrary,
including the indication under “Type of Award” above, the Company shall be under
no duty to ensure, and no representation or commitment is made, that the RSU
qualifies or will qualify under any particular tax treatment (such as Section
102, ISO or any other treatment), nor shall the Company be required to take any
action for the qualification of any RSU under such tax treatment.  If the RSUs
do not qualify under any particular tax treatment it could result in adverse tax
consequences to the Participant.  By signing below, Participant agrees that the
Company and its Affiliates and their respective employees, directors, officers
and shareholders shall not be liable for any tax, penalty, interest or cost
incurred by Participant as a result of such determination, nor will any of them
have any liability of any kind or

4

 

--------------------------------------------------------------------------------

 

nature in the event that, for any reason whatsoever, an RSU does not qualify for
any particular tax treatment.

10.

Withholding Taxes and Stock Withholding.    Participant with more than one
residency for tax purposes may be subject to taxation in several jurisdictions.
Regardless of any action the Company or your actual employer (the “Employer”)
takes with respect to any or all income tax, social insurance, payroll tax,
payment on account or other tax-related withholding (“Tax-Related Items”), you
acknowledge that the ultimate liability for all Tax-Related Items legally due by
you is and remains your responsibility and that the Company and/or the Employer
and/or the Trustee (1) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the award,
including the settlement of the RSUs, the subsequent sale of Shares acquired
pursuant to such settlement and the receipt of any dividends; and (2) do not
commit to structure the terms of the award or any aspect of the RSUs to reduce
or eliminate your liability for Tax-Related Items.

Prior to the settlement of your RSUs, you shall pay or make adequate
arrangements satisfactory to the Company and/or the Employer and/or the Trustee
to satisfy all withholding and payment on account obligations of the Company
and/or the Employer and/or the Trustee.  In this regard, you authorize the
Company and/or the Employer and/or the Trustee to withhold all applicable
Tax-Related Items legally payable by you from your wages or other cash
compensation paid to you by the Company and/or the Employer and/or the
Trustee.  With the Company’s consent, these arrangements may also include, if
permissible under local law, (a) withholding Shares that otherwise would be
issued to you when your RSUs are settled, provided that the Company only
withholds the amount of Shares necessary to satisfy the minimum statutory
withholding amount, (b) having the Company withhold taxes from the proceeds of
the sale of the Shares, either through a voluntary sale or through a mandatory
sale arranged by the Company (on your behalf pursuant to this authorization), or
(c) any other arrangement approved by the Company.  The Fair Market Value of
these Shares, determined as of the effective date when taxes otherwise would
have been withheld in cash, will be applied as a credit against the withholding
taxes. Finally, you shall pay to the Company or the Employer or the Trustee any
amount of Tax-Related Items that the Company or the Employer may be required to
withhold as a result of your participation in the Plan or your purchase of
Shares that cannot be satisfied by the means previously described.  The Company
may refuse to deliver the Shares if you fail to comply with your obligations in
connection with the Tax-Related Items as described in this section.

11.

Acknowledgement.  The Company and Participant agree that the RSUs are granted
under and governed by the Notice, this Agreement and the provisions of the
Plan.  Participant: (i) acknowledges receipt of a copy of the Plan and the Plan
prospectus, (ii) represents that Participant has carefully read and is familiar
with their provisions, and (iii) hereby accepts the RSUs subject to all of the
terms and conditions set forth herein and those set forth in the Plan, the
Notice and the Trust Agreement and any other documents ancillary hereto or
thereto.  

12.

Entire Agreement; Enforcement of Rights.  This Agreement, the Plan and the
Notice constitute the entire agreement and understanding of the parties relating
to the subject matter herein and supersede all prior discussions between them.
Any prior agreements, commitments or negotiations concerning the purchase of the
Shares hereunder are superseded. No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, shall be effective
unless in writing and signed by the parties to this Agreement.  The failure by
either party to enforce any rights under this Agreement shall not be construed
as a waiver of any rights of such party.

5

 

--------------------------------------------------------------------------------

 

13.

Compliance with Laws and Regulations.  The issuance of Shares will be subject to
and conditioned upon compliance by the Company and Participant with all
applicable state, federal and foreign laws and regulations and with all
applicable requirements of any stock exchange or automated quotation system on
which the Company’s Ordinary Shares may be listed or quoted at the time of such
issuance or transfer.

14.

No Liability of Company. The inability of the Company to obtain approval from
any regulatory body having authority deemed by the Company to be necessary to
the lawful issuance of any Shares pursuant to this RSU shall relieve the Company
of any liability with respect to the non-issuance of the Shares as to which such
approval shall not have been obtained.  

15.

Governing Law; Severability.  If one or more provisions of this Agreement are
held to be unenforceable under applicable law, the parties agree to renegotiate
such provision in good faith. In the event that the parties cannot reach a
mutually agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of this
Agreement shall be interpreted as if such provision were so excluded and (iii)
the balance of this Agreement shall be enforceable in accordance with its
terms.  This Agreement and all acts and transactions pursuant hereto and the
rights and obligations of the parties hereto shall be governed, construed and
interpreted in accordance with the laws of the State Israel, without giving
effect to principles of conflicts of law, provided that if this RSU Agreement is
assumed by a successor company which is incorporated in a different
jurisdiction, for corporate and security law purposes, the Agreement shall be
governed by the laws of such jurisdiction (except its choice-of-law provisions).

16.

No Rights as Employee, Director or Consultant.  Nothing in this Agreement shall
affect in any manner whatsoever the right or power of the Company, or a Parent
or Subsidiary of the Company, to terminate Participant’s Service, for any
reason, with or without cause.

17.

Consent to Electronic Delivery of All Plan Documents and Disclosures.  By
acceptance of this RSU, Participant consents to the electronic delivery of the
Notice, this RSU Agreement, the Plan, account statements, Plan prospectuses
required by the Securities and Exchange Commission, U.S. financial reports of
the Company and its successors and assigns, and all other documents that the
Company is required to deliver to its security holders (including, without
limitation, annual reports and proxy statements) or other communications or
information related to the RSU. Electronic delivery may include the delivery of
a link to a Company intranet or the internet site of a third party involved in
administering the Plan, the delivery of the document via e-mail or such other
delivery determined at the Company’s discretion. Participant acknowledges that
Participant may receive from the Company a paper copy of any documents delivered
electronically at no cost if Participant contacts the Company by telephone,
through a postal service or electronic mail: equity@proofpoint.com. Participant
further acknowledges that Participant will be provided with a paper copy of any
documents delivered electronically if electronic delivery fails; similarly,
Participant understands that Participant must provide on request to the Company
or any designated third party a paper copy of any documents delivered
electronically if electronic delivery fails. Also, Participant understands that
Participant’s consent may be revoked or changed, including any change in the
electronic mail address to which documents are delivered (if Participant has
provided an electronic mail address), at any time by notifying the Company of
such revised or revoked consent by telephone, postal service or electronic mail.
Finally, Participant understands that Participant is not required to consent to
electronic delivery.

18.

Successors and Assigns. Subject to the limitations set forth in this Agreement,
the provisions of this Agreement shall inure to the benefit of, and be binding
upon, the

6

 

--------------------------------------------------------------------------------

 

Company and its successors and assigns and Participant, Participant’s assigns
and the legal representatives, heirs and legatees of Participant’s estate.

 

 

BY ACCEPTING THIS RSU, YOU AGREE TO ALL OF THE TERMS AND CONDITIONS DESCRIBED
ABOVE AND IN THE PLAN.

 

 

7

 

--------------------------------------------------------------------------------

 

PROOFPOINT, INC.

2012 EQUITY INCENTIVE PLAN

NOTICE OF RESTRICTED STOCK UNIT AWARD

(INTERNATIONAL)

GRANT NUMBER:

 

Unless otherwise defined herein, the terms defined in the Proofpoint, Inc. (the
“Company”) 2012 Equity Incentive Plan (the “Plan”) shall have the same meanings
in this Notice of Restricted Stock Unit Award (the “Notice”) and the attached
Award Agreement (Restricted Stock Unit Agreement) (hereinafter “RSU Agreement”).

Name:

 

Employee ID#:

 

You (“you”) have been granted an award of Restricted Stock Units (“RSUs”) under
the Plan subject to the terms and conditions of the Plan, this Notice and the
attached RSU Agreement.

 

Number of RSUs:



 

Date of Grant:



 

Vesting Commencement Date:



 

Expiration Date:



 

 

Vesting Schedule:  



 

 

Additional Terms:



 

Nothing in this Notice or the attached documents confers upon you any right to
continue your employment or consulting relationship with the Company or any
Parent, Subsidiary or affiliate of your Employer’s for any period of time.  You
acknowledge that the vesting of the RSUs pursuant to this Notice is earned only
by continuing Service as an Employee, Director or Consultant of the Company.  By
accepting this RSU, you consent to electronic delivery as set forth in the RSU
Agreement.

 

PARTICIPANT

PROOFPOINT, INC.

Signature: _________________________________

By: _________________________________

Print Name: _________________________________

Its: _________________________________




1

 

--------------------------------------------------------------------------------

 

 

PROOFPOINT, INC.

2012 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

(INTERNATIONAL)

 

 

Participant has been granted Restricted Stock Units (“RSUs”) subject to the
terms, restrictions and conditions of the Plan, the Notice of Restricted Stock
Unit Award (the “Notice”) and this Agreement.

23.Settlement.  Settlement of RSUs shall be made within 30 days following the
applicable date of vesting under the vesting schedule set forth in the
Notice.  Settlement of RSUs shall be in Shares.  Fractional Shares will not be
issued.

24.No Stockholder Rights.  Unless and until such time as Shares are issued in
settlement of vested RSUs, Participant shall have no ownership of the Shares
allocated to the RSUs and shall have no right dividends or to vote such
Shares.  

25.Dividend Equivalents.  Dividend equivalents, if any (whether in cash or
Shares), shall not be credited to Participant.

26.No Transfer.  The RSUs and any interest therein shall not be sold, assigned,
transferred, pledged, hypothecated, or otherwise disposed of other than by will
or by the laws of descent or distribution.

27.Termination.  If Participant’s Service terminates for any reason, all
unvested RSUs shall be forfeited to the Company forthwith, and all rights of
Participant to such RSUs shall immediately terminate, without payment of any
consideration to you.  For purposes of the RSUs, your Service will be considered
terminated as of the date you are no longer providing services to the Company,
its Parent or one of its Subsidiaries (regardless of the reason for such
termination and whether or not later found to be invalid or in breach of
applicable laws in the jurisdiction where you are employed or the terms of your
employment agreement, if any) (the “Termination Date”). The Committee shall have
the exclusive discretion to determine whether such termination has occurred and
the effective date of such termination.  Unless otherwise provided in this
Agreement or determined by the Company, your right to vest in the RSUs under the
Plan, if any, will terminate as of the Termination Date and will not be extended
by any notice period (e.g., your period of services would not include any
contractual notice period or any period of “garden leave” or similar period
mandated under employment laws in the jurisdiction where you are employed or the
terms of your employment agreement, if any).

28.Tax Consequences.  Participant acknowledges that there will be tax
consequences upon settlement of the RSUs or disposition of the Shares, if any,
received in connection therewith, and Participant should consult a tax adviser
regarding Participant’s tax obligations prior to such settlement or disposition
in the jurisdiction where he or she is subject to tax.  YOU SHOULD CONSULT A TAX
ADVISER APPROPRIATELY QUALIFIED IN THE COUNTRY OR COUNTRIES IN WHICH YOU RESIDE
OR ARE SUBJECT TO TAXATION BEFORE THE RSUS SETTLE OR BEFORE DISPOSING OF THE
SHARES.

29.Withholding Taxes and Stock Withholding.  Regardless of any action the
Company or your actual employer (the “Employer”) takes with respect to any
income tax, social insurance, payroll tax, fringe benefit tax, payment on
account or other tax related items in connection with your participation in the
Plan, you acknowledge that you are ultimately responsible for the payment of all
taxes associated with your participation in the Plan, and that your tax
liabilities may exceed the amount withheld by the Company or your Employer. You
further

2

 

--------------------------------------------------------------------------------

 

acknowledge that the Company and your Employer (i) make no representations or
undertakings regarding the taxes due in connection with the grant of RSUs, the
issuance or sale of the Shares, or any related transactions; and (ii) are not
under any obligation to structure the terms of the RSUs for any particular tax
outcome. Further, if you are subject to tax in more than one jurisdiction, you
acknowledge that the Company or your Employer may be required to withhold taxes
in more than one jurisdiction.

Prior to any tax withholding event, if applicable, you agree to pay or make
adequate arrangements to satisfy all applicable taxes (including any withholding
required by Company policy). You authorize the Company and your Employer to
satisfy their withholding obligations with regard to all taxes by one or a
combination of the following:  (a) withholding from your wages or other cash
compensation payable to you by the Company or your Employer; (b) withholding
from the proceeds of the sale of Shares acquired upon RSUs of the RSUs, either
through a voluntary sale or through a mandatory sale arranged by the Company on
your behalf pursuant to this authorization, without your further consent or
direction; (c) withholding in Shares otherwise issuable upon vesting of the
RSUs; or (d) payment in cash, certified or cashier’s check, or wire transfer at
the time of the tax withholding event.

The Company or your Employer may withhold or account for taxes by considering
applicable statutory withholding rates, including maximum applicable rates, in
which case you may receive a refund of any over-withheld amount in cash and will
have no entitlement to the equivalent amount in Shares. The Company or your
Employer may make further withholding or collect funds by any of the methods
noted above if the initial withholding is insufficient to cover the applicable
tax liability. If the obligation for taxes is satisfied by withholding in
Shares, you will be deemed for tax purposes to have been issued the full number
of shares subject to the RSUs, notwithstanding that a number of the Shares may
be held back solely for the purpose of paying taxes due.

If you are covered by a Company specific tax policy, you agree to pay any
additional tax obligation calculated and paid or payable under the terms and
conditions of such policy.

You acknowledge that you may be required to file tax returns and/or report Plan
related income and gains on future tax returns in connection with your
participation in the Plan, even if you have not been required to file tax
returns in the past.

Finally, you must pay to the Company or your Employer any amount of taxes that
they may be required to withhold or account for as a result of your
participation in the Plan that cannot be satisfied by the means previously
described and you agree to indemnify each of them for any liabilities or other
costs they may incur on your behalf. The Company may refuse to issue or deliver
the Shares or proceeds of the sale of Shares if you fail to comply with your
obligations.  

30.Acknowledgement.  The Company and Participant agree that the RSUs are granted
under and governed by the Notice, this Agreement and the provisions of the
Plan.  Participant: (i) acknowledges receipt of a copy of the Plan and the Plan
prospectus, (ii) represents that Participant has carefully read and is familiar
with their provisions, and (iii) hereby accepts the RSUs subject to all of the
terms and conditions set forth herein and those set forth in the Plan and the
Notice.  

31.Entire Agreement; Enforcement of Rights.  This Agreement, the Plan and the
Notice constitute the entire agreement and understanding of the parties relating
to the subject matter herein and supersede all prior discussions between them.
Any prior agreements, commitments or negotiations concerning the acquisition of
the Shares hereunder are superseded.  No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, shall be effective
unless in writing and signed by the parties to this Agreement.  The failure by
either party to enforce any rights under this Agreement shall not be construed
as a waiver of any rights of such party.

32.Compliance with Laws and Regulations.  The issuance of Shares will be subject
to and conditioned upon compliance by the Company and Participant with all
applicable state, federal and foreign laws and regulations and with all
applicable requirements of any stock exchange or automated quotation system on
which

3

 

--------------------------------------------------------------------------------

 

the Company’s Common Stock may be listed or quoted at the time of such issuance
or transfer.  The inability of the Company to obtain from any regulatory body
having jurisdiction the authority, if any, deemed by the Company’s legal counsel
to be necessary to the lawful issuance and sale of any Shares shall relieve the
Company of any liability in respect of the failure to issue or sell such Shares
as to which such requisite authority shall not have been obtained.  As a
condition to the issuance of any Shares pursuant to this RSU, the Company may
require you to satisfy any qualifications that may be necessary or appropriate,
to evidence compliance with any applicable law or regulation and to make any
representation or warranty with respect thereto as may be requested by the
Company.

33.Governing Law; Forum choice; Severability.  If one or more provisions of this
Agreement are held to be unenforceable under applicable law, the parties agree
to renegotiate such provision in good faith. In the event that the parties
cannot reach a mutually agreeable and enforceable replacement for such
provision, then (i) such provision shall be excluded from this Agreement, (ii)
the balance of this Agreement shall be interpreted as if such provision were so
excluded and (iii) the balance of this Agreement shall be enforceable in
accordance with its terms.  This Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto shall be
governed, construed and interpreted in accordance with the laws of the State of
Delaware, without giving effect to principles of conflicts of law.  For purposes
of litigating any dispute that may arise directly or indirectly from the Plan,
the Notice and this Agreement, the parties hereby submit and consent to
litigation in the exclusive jurisdiction of the State of California and agree
that any such litigation shall be conducted only in the courts of California or
the federal courts of the United States for the Northern District of California
and no other courts.

12.No Rights as Employee, Director or Consultant.  Nothing in this Agreement or
the attached documents confers upon you any right to continue your employment or
consulting relationship with the Company or any Parent, Subsidiary or affiliate
of your Employer’s for any period of time.

 

13.Consent to Electronic Delivery of All Plan Documents and Disclosures.  By
acceptance of this RSU, Participant consents to the electronic delivery of the
Notice, this RSU Agreement, the Plan, account statements, Plan prospectuses
required by the Securities and Exchange Commission, U.S. financial reports of
the Company, and all other documents that the Company is required to deliver to
its security holders (including, without limitation, annual reports and proxy
statements) or other communications or information related to the RSU.
Electronic delivery may include the delivery of a link to a Company intranet or
the internet site of a third party involved in administering the Plan, the
delivery of the document via e-mail or such other delivery determined at the
Company’s discretion. Participant acknowledges that Participant may receive from
the Company a paper copy of any documents delivered electronically at no cost if
Participant contacts the Company by telephone, through a postal service or
electronic mail at equity@proofpoint.com. Participant further acknowledges that
Participant will be provided with a paper copy of any documents delivered
electronically if electronic delivery fails; similarly, Participant understands
that Participant must provide on request to the Company or any designated third
party a paper copy of any documents delivered electronically if electronic
delivery fails. Also, Participant understands that Participant’s consent may be
revoked or changed, including any change in the electronic mail address to which
documents are delivered (if Participant has provided an electronic mail
address), at any time by notifying the Company of such revised or revoked
consent by telephone, postal service or electronic mail at
equity@proofpoint.com. Finally, Participant understands that Participant is not
required to consent to electronic delivery.  To the extent you have been
provided with a copy of this Agreement, Plan prospectuses required by the
Securities and Exchange Commission, or any other documents relating to the grant
in a language other than English, the English language documents will prevail in
case of any ambiguities or divergences as a result of translation.

14.Data Privacy.

4

 

--------------------------------------------------------------------------------

 

(a)You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this Agreement and any other grant materials by and among, as applicable, the
Employer, the Company and its Parent, and Subsidiaries for the exclusive purpose
of implementing, administering and managing your participation in the Plan
(“Data”). This express consent is in addition to and does not affect any other
consent you may have provided regarding the processing of your personal
information.

(b)You understand that the Company and the Employer may hold certain personal
information about you (both sensitive and non-sensitive), including, but not
limited to, your name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality,
citizenship, job title, any shares of stock or directorships held in the
Company, details of all RSUs or any other entitlement to Shares awarded,
canceled, exercised, vested, unvested or outstanding in your favor, for the
exclusive purpose of implementing, administering and managing the Plan.

(c)You understand that Data may be transferred to a Company-designated Plan
broker or such other stock plan service provider as may be selected by the
Company in the future, which is assisting the Company with the implementation,
administration and management of the Plan.  You understand that the recipients
of the Data may be located in the United States or elsewhere, and that the
recipient’s country (e.g., the United States) may have different data privacy
laws and protections than your country.  You understand that you may request a
list with the names and addresses of any potential recipients of the Data by
contacting your local human resources representative.  you authorizes the
Company, its designated Plan broker and any other possible recipients which may
assist the Company (presently or in the future) with implementing, administering
and managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purposes of implementing, administering
and managing your participation in the Plan.  You understand that Data will be
held only as long as is necessary to implement, administer and manage your
participation in the Plan.  You understand that you may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing your local human resources
representative.  Further, you understand that you are providing the consents
herein on a purely voluntary basis.  If you do not consent, or if you later seek
to revoke your consent, your employment status or service and career with the
Employer will not be adversely affected; the only adverse consequence of
refusing or withdrawing your consent is that the Company would not be able to
grant you RSUs, options or other equity awards or administer or maintain such
awards, which may result in a forfeiture of outstanding awards.  Therefore, you
understand that refusing or withdrawing your consent may affect your ability to
participate in the Plan.  For more information on the consequences of your
refusal to consent or withdrawal of consent, you understand that you may contact
your local human resources representative.

15.Nature of Grant.  

In accepting the RSUs, you acknowledge, understand and agree that:

(d)the Plan is established voluntarily by the Company, it is discretionary in
nature, and may be amended, suspended or terminated by the Company at any time,
to the extent permitted by the Plan;

(e)the award of the RSUs is voluntary and occasional and does not create any
contractual or other right to receive future grants of restricted stock units,
or benefits in lieu of restricted stock units, even if restricted stock units
have been granted in the past;

(f)all decisions with respect to future RSUs or other awards, if any, will be at
the sole discretion of the Company;

(g)the RSU award and your participation in the Plan shall not create a right to
employment or be interpreted as forming an employment or service contract with
the Company, the Employer or any Parent,

5

 

--------------------------------------------------------------------------------

 

or Subsidiary, and shall not interfere with the ability of the Company, the
Employer or any Parent, or Subsidiary, as applicable, to terminate your
employment or service relationship (if any);

(h)you are voluntarily participating in the Plan;

(i)the RSUs and any Shares issued under the Plan are not intended to replace any
pension rights, retirement benefits or other compensation;

(j)the RSUs and any Shares issued under the Plan and the income and value of
same, are not part of normal or expected compensation for purposes of
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;

(k)the future value of the Shares underlying the RSUs is unknown,
indeterminable, and cannot be predicted with certainty;

(l)if your RSUs are settled and you are issued Shares, the value of such Shares
may increase or decrease in value;

(m)no claim or entitlement to compensation or damages shall arise from
forfeiture of the RSUs resulting from you ceasing to provide employment or other
services to the Company or the Employer (for any reason whatsoever, whether or
not later found to be invalid or in breach of applicable laws in the
jurisdiction where you are employed or the terms of your employment agreement,
if any), and in consideration of the award of the RSUs to which you are
otherwise not entitled, you irrevocably agree never to institute any claim
against the Company, its Parent, any of its Subsidiaries or the Employer, waive
your ability, if any, to bring any such claim, and release the Company, its
Parent, Subsidiaries and the Employer from any such claim, even if your
termination constitutes an unfair dismissal; if, notwithstanding the foregoing,
any such claim is allowed by a court of competent jurisdiction, then, by
participating in the Plan, you shall be deemed irrevocably to have agreed not to
pursue such claim and agree to execute any and all documents necessary to
request dismissal or withdrawal of such claim;

(n)unless otherwise provided in the Plan or by the Company in its discretion,
the RSUs and the benefits evidenced by this Agreement do not create any
entitlement to have the RSUs or any such benefits transferred to, or assumed by,
another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the Shares;

(o)the RSUs and the Shares subject to the RSUs are not part of normal or
expected compensation or salary for any purpose; and

(p)you acknowledge and agree that neither the Company, the Employer nor any
Parent, or Subsidiary shall be liable for any foreign exchange rate fluctuation
between your local currency and the United States Dollar that may affect the
value of the RSUs or of any amounts due to you pursuant to the settlement of the
RSUs or the subsequent sale of any Shares issued upon settlement.

16.Insider Trading Restrictions/Market Abuse Laws.  You acknowledge that,
depending on the laws of applicable jurisdictions, including but not limited to
your country and the United States, you may be subject to insider trading
restrictions and/or market abuse laws, which may affect your ability to accept,
acquire, sell or otherwise dispose of Shares, rights to Shares (e.g., RSUs) or
rights linked to the value of Shares under the Plan during such times as you are
considered to have “material non-public information” or “inside information”
regarding the Company (as defined by the laws or regulations in the relevant
jurisdictions).  Any restrictions under these laws or regulations are separate
from and in addition to any restrictions that may be imposed under any
applicable Company insider trading policy. You acknowledge that it is your
responsibility to comply with any applicable restrictions, and you should speak
to your personal advisor on this matter.

6

 

--------------------------------------------------------------------------------

 

17.Foreign Asset/Account Reporting. You acknowledge that there may be certain
foreign asset and/or account reporting requirements which may affect your
ability to acquire Shares or hold Shares acquired under the Plan or cash
received from participating in the Plan (including from any dividends paid on
Shares acquired under the Plan) in a brokerage or bank account outside your
country. You may be required to report such accounts, assets or transactions to
the tax or other authorities in your country.  

18.Language.  You acknowledge that you are proficient in the English language
and understand the provisions in this RSU Agreement and the Plan.  If you have
received this RSU Agreement or any other document related to the Plan translated
into a language other than English and if the meaning of the translated version
is different than the English version, the English version will control.  

19.Appendix.  Notwithstanding any provisions in this Agreement, the RSU award
shall be subject to any special terms and conditions set forth in the Appendix
to this Agreement for your country (the “Appendix”) set forth as an attachment
to this Agreement.  Moreover, if you relocate to one of the countries included
in the Appendix, the special terms and conditions for such country will apply to
you, to the extent the Company determines that the application of such terms and
conditions is necessary or advisable for legal or administrative reasons.  The
Appendix constitutes part of this Agreement.

20.Imposition of Other Requirements.  The Company reserves the right to impose
other requirements on your participation in the Plan, on the RSUs and on any
Shares issued upon settlement of the RSUs, to the extent the Company determines
it is necessary or advisable for legal or administrative reasons, and to require
you to sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.

21.Award Subject to Company Clawback or Recoupment.  To the extent permitted by
applicable law, the RSUs shall be subject to clawback or recoupment pursuant to
any clawback or recoupment policy adopted by the Board or the Committee or
required by law during the term of your employment or other Service that is
applicable to you.  In addition to any other remedies available under such
policy, applicable law may require the cancellation of your RSUs (whether vested
or unvested) and the recoupment of any gains realized with respect to your RSUs.

 

BY ACCEPTING THIS RSU, YOU AGREE TO ALL OF THE TERMS AND CONDITIONS DESCRIBED
ABOVE AND IN THE PLAN.




7

 

--------------------------------------------------------------------------------

 

APPENDIX

8

 

--------------------------------------------------------------------------------

 

Special Terms and Conditions to

Restricted Stock Unit Agreement

under the 2012 Equity Incentive Plan

(International)

 

Terms and Conditions

Terms and Conditions

This Appendix includes terms and conditions that may apply to you. By
participating in the Plan, you acknowledge and accept that you may be subject to
the country-specific restrictions and requirements if you reside in any of the
countries listed below. The applicable local laws may impose special
requirements regarding the grant or vesting of your RSUs or the sale of the
Shares. There may also be rules regarding reporting and/or repatriation of
funds. You should familiarize yourself with the applicable country-specific
requirements. If you are a citizen or resident of a country other than the one
in which you are currently working and/or residing, are considered a resident or
citizen of another country for local law purposes, or transfer residence between
countries after the grant date, you may need to comply with country-specific
restrictions and requirements applicable to the Plan in more than one country.

The information in this Appendix is based on the securities, exchange control,
tax and other laws in effect in the respective countries as of January 2019.  It
is important to note that the legislation and any country-specific information
is subject to change from time to time. As a result, the Company strongly
recommends that you not rely on the information in this Appendix as the only
source of information relating to the consequences of your participation in the
Plan because the information may be out of date at the time that the RSUs vest
or settle or you sell Shares acquired under the Plan.  Even if no information on
your country is provided below at this time, additional country-specific
requirements may be applicable in the future.

Disclaimer

Please note that the information provided in this supplement is in summary form
and is not exhaustive. The information should not be considered as legal or tax
advice, and should be read as general guidance only. Individual circumstances
and case-specific facts may alter the treatment of any shares acquired under the
Plan.  Neither the Company, nor any affiliate or third party will accept
responsibility for any loss or liability caused by your reliance on the
information in this supplement. You are strongly encouraged to seek independent
tax, legal and/or financial advice in connection with your participation in the
Plan.

Exchange Controls

You are responsible for complying with all applicable tax, foreign asset
reporting and/or exchange control rules that may apply in connection with
participation in the Plan and/or the transfer of proceeds acquired under the
Plan. Prior to the vesting of the RSUs or transferring funds from or into your
country, you should also consult the local bank and/or your exchange control
advisor as interpretations of the applicable regulations may vary; additionally,
exchange control rules and regulations are subject to change without notice.

 

 

9

 

--------------------------------------------------------------------------------

 

 

AUSTRALIA

Exchange Controls

There is a reporting requirement to the Reserve Bank of Australia where funds
greater than AUD 10,000 are transferred. If an Australian bank is assisting you
with the transaction, the bank will file the report on your behalf.  If there is
no Australian bank involved in the transfer, you will be required to file the
report.

Securities Laws

The offer of RSUs is intended to comply with the provisions of the Corporations
Act 2001 and ASIC Class Order CO 14/1000.  Additional details are set forth in
the offer document which will be provided to you with the RSU Agreement. Neither
the Company nor your Employer makes any representation regarding the future
value of any Shares you may acquire upon the vesting of your RSUs.  If you
acquire Shares and then offer the Shares for sale to a person or entity resident
in Australia, such offer may be subject to disclosure requirements.  You will
need to contact the Company to determine if such offer will be permitted.

Data Privacy

We expressly inform you that, if you participate in the Plan:

 

•

you consent to Proofpoint Pty Ltd, any of its related bodies corporate or any
third party, collecting the personal information (including sensitive
information) necessary to administer the Plan and disclosing any personal
information necessary to administer the Plan to the company, any of its related
bodies corporate or any third party engaged to assist in implementing the Plan,
who may be situated in or outside Australia including in jurisdictions that may
not afford your information the same level of protection as under Australian
laws do; and

 

•

Proofpoint Pty Ltd will not be required to take steps to ensure that the
Company, its related bodies corporate or any third party engaged to assist in
implementing the Plan do not breach the Australian Privacy Principles and you
further understand that the collection of this information may be required for
compliance with various statutes.

CANADA

Securities Laws

The Plan is being offered in Canada pursuant to certain exemptions applicable
under Canadian securities law from the requirement that the Company prepare and
file a prospectus with the relevant Canadian securities regulatory authorities.
Accordingly, any resale of securities must be permitted by the Company and made
in accordance with applicable Canadian securities law. 

Foreign Asset Reporting

You are required to report any cash or share accounts held in a foreign
institution where the value of the asset, together with all foreign property, is
more than CAD 100,000. The information must be submitted to the Canada Revenue
Agency (on Form T1135, Foreign Income Verification Statement) by April 30.

10

 

--------------------------------------------------------------------------------

 

Employment Considerations

You acknowledge and agree that your period of employment for purposes of the
Plan will be determined without regard to any period of statutory, contractual,
common law, civil law or other notice of termination of employment or any period
of salary continuance or deemed employment, regardless of whether the
termination of employment is otherwise lawful.

Data Privacy

You hereby authorize the Company and your Employer and their respective
representatives to discuss with and obtain all relevant information from all
personnel, professional or not, involved in the administration and operation of
the Plan.  You further authorize the Company and any affiliate and the Board or
Committee to disclose and discuss the Plan with their advisors. You further
authorize the Company and any affiliate to record such information and to keep
such information in your employee file.

Language Considerations

The following provisions will apply if you are a resident of Quebec:

Language Consent. The parties have expressly requested that this document, all
documents incorporated into it by reference, any notices or other documents to
be given under it, and other documents related to it be drawn up in the English
language.

Les parties aux présentes ont expressément exigés que la présente convention et
tous les documents qui y sont incorporés par renvoi, ainsi que tout avis donné
en vertu de la dite convention ou tout autre document qui s’y rapporte, soient
rédigés en anglais.

GERMANY

Employment Considerations

Please note that your sole contact and sole contractual partner regarding the
Plan and the RSUs is the Company and any rights and entitlements pursuant to the
Plan are granted on an exclusively voluntary basis and do not create any claims
against your Employer or any other affiliate. Even if there is a repeated grant
of rights and without express notification that the grant is made voluntarily,
no legal claim for future grants exists. The grant remains in the complete
discretion of the Company. In particular, the Company reserves the right to
determine the scope of beneficiaries and the conditions of the Plan.
Additionally, any RSUs do not form part of your contractual salary.

Tax Considerations

If payment or withholding of the taxes due in connection with the RSUs is not
made within 10 days following the end of the month in which the tax liability
occurs, the amount of any uncollected tax shall constitute a loan owed to your
Employer, which will bear interest at the then current market rate as published
by the German Federal Bank. If taxes due are not collected from or paid by you
by their due date, it is possible that the German tax authorities will qualify
the amount of any uncollected taxes as a benefit to you, on which additional
income tax would be payable.  In such case, you will be responsible for any
income tax that may be due on this additional benefit, and for reimbursing the
Company or your Employer for any taxes on this additional benefit.

11

 

--------------------------------------------------------------------------------

 

JAPAN

Exchange Controls

You will be required to file a post facto report to the Ministry of Finance (via
the Bank of Japan) if the aggregate amount of the Shares acquired for any single
acquisition is more than JPY 100 million within 20 days of acquiring the
Shares. You should also report any inbound or outbound transfer of more than JPY
30 million to the Ministry of Finance (via the Bank of Japan or the bank through
which the payment is made).

Securities Laws

The Company notifies to you, and you acknowledge, that:

 

i.

solicitation of the RSUs falls under the category of solicitation towards less
than 50 investors as provided in article 2.4.3.2 of the Financial Instruments
and Exchange Law of Japan (kinyuu shouhin torihiki hou) (Law No. 25 of 1948, as
amended) and therefore no notification under article 4.1 of the same has been
made in respect of the solicitation;

 

ii.

you are prohibited from transferring the RSUs unless transferred as a whole; and

 

iii.

the RSUs cannot be divided into parts.

Foreign Asset Reporting

You are required to report any cash or share accounts held in a foreign
institution where the value of the asset is more than JPY 50,000,000. The
information must be submitted to the Tax Authorities (on Form Overseas Assets
Reporting) by March 15.

NETHERLANDS

Securities Laws

The offer falls outside of the supervision of the Authority for Financial
Markets, and the Company is not required to prepare a prospectus in connection
with the RSUs.

Employment Considerations

By participating in the Plan, you acknowledge that the RSUs are intended as an
incentive for you to remain in service with your Employer and are not intended
as remuneration for labor performed.

Tax Considerations

If payment or withholding of the taxes due in connection with the RSUs is not
made, the amount of any uncollected tax shall constitute a loan owed to your
Employer, which will bear interest at the then current market rate. If taxes due
are not collected from or paid by you by their due date, it is possible that the
Netherlands tax authorities will qualify the amount of any uncollected taxes as
a benefit to you, on which additional income tax would be payable.  In such
case, you will be responsible for any income tax that may be due on this
additional benefit, and for reimbursing the Company or your Employer for any
taxes on this additional benefit.

12

 

--------------------------------------------------------------------------------

 

SINGAPORE

Securities Laws

The RSUs grant and the Shares to be issued upon the vesting of the RSUs shall be
made available only to you as an employee of the Company or its affiliate in
reliance of the prospectus and registration exemptions set out in Section 273(1)
(f) of the Securities and Futures Act (Chapter 289) of Singapore. It is not made
with a view to the Shares being subsequently offered for sale to any other
party.  The Plan has not and will not be lodged or registered as a prospectus
with the Monetary Authority of Singapore. You hereby agree that any Shares
acquired upon settlement of the RSUs will not be offered for sale in Singapore
prior to the six-month anniversary of the date of grant, unless such sale or
offer is made pursuant to one or more exemptions under Part XIII Division 1
Subdivision (4) (other than section 280) of the Securities and Futures Act
(Chap. 289, 2006 Ed.) and is otherwise permitted by the Company.

Employment Considerations

The Chief Executive Officer and the directors, associate directors and shadow
directors of a Singapore affiliate are subject to certain notification
requirements under the Singapore Companies Act. The CEO, directors, associate
directors and shadow directors must notify the Singapore affiliate in writing of
an interest in the Company or any related company (e.g., options, Shares) within
two business days of (i) its acquisition or disposal, (ii) any change in a
previously disclosed interest (e.g., when the Shares are sold), or (iii)
becoming the CEO or a director, associate director or shadow director.

Tax Considerations

If your Singapore employment ceases, or you depart Singapore for more than three
months and/or are posted overseas, the Company or your Employer may withhold all
wages and remuneration due to you for tax clearance purposes, until the expiry
of 30 days after receipt of a tax clearance filing form the Inland Revenue
Authority of Singapore or, if earlier, receipt of clearance instructions from
the tax authority.

SPAIN

Foreign Asset Reporting

You are required to report any cash or share accounts held in a foreign
institution where the value of the asset is more than EUR 50,000 on December 31.
The information must be submitted to the Ministerio de Hacienda on Form 720
(Modelo 720: Declaración informativa sobre bienes y derechos situados en el
extranjero) between January 1 and March 31 of the year following the
acquisition.

After such assets are initially reported, the reporting obligation will only
apply for subsequent years if the value of any previously reported assets
increases by more than €20,000. The reporting must be completed by March 31
following the end of the relevant year. It is your responsibility to comply with
these reporting obligations, and you should consult with your personal tax and
legal advisors in this regard.

If you acquire Shares under the Plan and those Shares are not deposited in
Spain, you may be responsible for declaring the acquisition to the Spanish
Directorate of Commerce and Investments (“Dirección General de Comercio e
Inversiones”) by filing a D-6 Form ("Formulario D-6: Declaración de titulares de
inversión española en el exterior en valores negociables"). Such declaration
shall be filled during January each year and it will refer

13

 

--------------------------------------------------------------------------------

 

to the Shares that you own on December 31 of the previous year. It is your
responsibility to comply with this reporting obligation, and you should consult
with your personal tax and legal advisors in this regard.

You may also be required to declare electronically to the Bank of Spain any
securities accounts (including brokerage accounts) held abroad, any foreign
instruments (including Shares), and any transactions with non-Spanish residents
(including any payments of Shares made to you by the Company) depending on the
value of the transactions during the relevant year or the balances in such
accounts and the value of such instruments as of December 31 of the relevant
year. You should consult with your personal legal advisor regarding the
applicable thresholds and corresponding reporting requirements.

In addition, you are required to electronically declare to the Bank of Spain any
securities accounts (including brokerage accounts held abroad), as well as the
securities (including Shares acquired under the Plan) held in such accounts if
the value of the transactions for all such accounts during the prior tax year or
the balances in such accounts as of December 31 of the prior tax year exceeds
€1,000,000. It is your responsibility to comply with these reporting
obligations, and you should consult with your personal tax and legal advisors in
this regard.

Finally, you should consult with your personal tax and legal advisors any other
foreign asset reporting obligation laid down by law that may be applicable from
time to time.

Employment Considerations

This provision supplements the terms of the RSU Agreement.  In accepting the
RSUs, you understand that the Company has decided to grant the RSUs to you in
its discretion, and this decision is entered into upon the condition that any
offer will not bind the Company or any affiliate on an ongoing basis. You
acknowledge that the RSUs are granted on the condition that the Plan is not part
of any employment contract either with the Company or your Employer, and shall
not be considered a mandatory benefit, salary for any purposes (including
severance compensation), or any other right.  You acknowledge that the RSUs
would not be granted but for this condition and that should this condition not
be met, any award grant will be null and void.

Further, your participation in the Plan is conditioned on your continued
employment; if your employment terminates for any reason (whether or not such
termination is considered an unfair dismissal or a breach of contract by the
Company or your Employer), your participation in the Plan will cease
immediately, and you will not be entitled to any further vesting of your award
following termination of your employment. This provision will apply where you
retire, die, become disabled or are laid off or on an authorized leave and will
apply even if you (a) are considered to be unfairly dismissed without good
cause, (b) are dismissed for disciplinary or objective reasons or due to a
collective dismissal, (c) terminate employment due to a unilateral breach of
contract by the Company or your Employer or (d) terminate employment for any
other reason. 

SWITZERLAND

Securities Laws

The grant of the RSUs and the issuance of any Shares upon settlement thereof is
not intended to be publicly offered, advertises or sold in or from
Switzerland.  Neither the RSU Agreement (including this Appendix) nor any other
materials relating to the RSUs (1) constitute a prospectus as such term is
understood pursuant to articles 652a and 1156 of the Swiss Code of Obligations
or the Swiss Federal Act on Collective Investment Schemes or pursuant to any
applicable listing rules, (2) may be publicly distributed nor otherwise made
publicly available in

14

 

--------------------------------------------------------------------------------

 

Switzerland, or (3) have been or will be filed with, approved or supervised by
any Swiss regulatory authority (in particular, the Swiss Financial Market
Supervisory Authority (“FINMA”)).

UNITED ARAB EMIRATES

Securities Laws

The Plan and related documents provided to you are strictly private and
confidential and have not been approved by, registered with or licensed by the
UAE Securities and Commodities Authority or any other relevant licensing
authorities or governmental agencies in the United Arab Emirates. You should
conduct your own due diligence on the securities.  If you do not understand the
contents of the Plan or the award agreement, you should consult an authorized
adviser.

These documents are being issued from outside the United Arab Emirates to a
limited number of employees of the Company and affiliated companies, and must
not be provided to any person other than the original recipient, nor be
reproduced or used for any other purpose. Further, the information contained in
these documents is not intended to lead to the issue of any securities or the
conclusion of any other contract of whatsoever nature within the territory of
the United Arab Emirates.

Language Considerations

You confirm having read and understood the documents relating to the Plan,
including the RSU Agreement, with all terms and conditions included therein,
which were provided in the English language only.  You confirm that you have
sufficient language capabilities to understand these terms and conditions in
full.

Tax Considerations

There are no personal income taxes in the United Arab Emirates at the present
time. The Company and its affiliates make no warranty as to the taxable status
of the amounts received under this RSU Agreement and you undertake that if the
Company or an affiliate is called upon to account to any competent tax authority
for any income or other taxes arising in respect of the payments made under this
RSU Agreement, you will immediately, upon written request, pay the taxes to the
competent tax authority or, where the Company or an affiliate has paid such
taxes, you will immediately upon receipt of a written request pay an amount
equal to the taxes to the Company or an affiliate.

Arbitration

The following language supersedes and replaces in its entirety the last sentence
of Section 11 of the RSU Agreement:  “Any dispute that may arise directly or
indirectly from the Plan, the Notice and the RSU Agreement shall be referred to
and finally resolved by arbitration under the rules of the by Judicial
Arbitration & Mediation Services, Inc. (“JAMS”), and except as provided in this
Agreement, will be pursuant to its Employment Arbitration Rules & Procedures
(the “JAMS Rules”).  Copies of these rules are available at
http://www.jamsadr.com or by using a service such as www.google.com to search
for “JAMS Employment Arbitration Rules”, and shall be made available to you upon
request. The number of arbitrators shall be one. The seat, or legal place, of
arbitration shall be Santa Clara County, California, United States. The language
to be used in the arbitration is English.”

 

 

15

 

--------------------------------------------------------------------------------

 

PROOFPOINT, INC.

2012 EQUITY INCENTIVE PLAN

NOTICE OF STOCK BONUS AWARD

GRANT NUMBER:    

 

Unless otherwise defined herein, the terms defined in the Proofpoint, Inc. (the
“Company”) 2012 Equity Incentive Plan (the “Plan”) shall have the same meanings
in this Notice of Stock Bonus Award (the “Notice”) and the attached Stock Bonus
Award Agreement (the “Stock Bonus Agreement”).

 

Name:

 

 

 

Address:

 

 

You (“you”) have been granted an award of Shares under the Plan subject to the
terms and conditions of the Plan, this Notice, and the attached Stock Bonus
Agreement.

 

Number of Shares:

 

 

 

Date of Grant:

 

 

 

Vesting Commencement Date:

 

 

 

Vesting Schedule:

Subject to the limitations set forth in this Notice, the Plan and the Stock
Bonus Agreement, the Shares will vest in accordance with the following
schedule: [INSERT VESTING SCHEDULE]

 

You understand that your employment or consulting relationship or Service with
the Company is for an unspecified duration, can be terminated at any time (i.e.,
is “at-will”), and that nothing in this Notice, the Stock Bonus Agreement or the
Plan changes the at-will nature of that relationship.  You acknowledge that the
vesting of the Shares pursuant to this Notice is earned only by continuing
Service as an Employee, Director or Consultant of the Company.  By accepting
this Stock Bonus Award, you consent to electronic delivery as set forth in the
RSU Agreement.

 

PARTICIPANT

 

PROOFPOINT, INC.

 

 

 

 

 

Signature:

 

 

By:

 

 

 

 

 

 

Print Name:

 

 

Its:

 

 

 

 




1

 

--------------------------------------------------------------------------------

 

PROOFPOINT, INC.

2012 EQUITY INCENTIVE PLAN

STOCK BONUS AWARD AGREEMENT

 

Participant has been granted a Stock Bonus Award (“Stock Bonus Award”) by
Proofpoint, Inc. (the “Company”) under the 2012 Equity Incentive Plan (the
“Plan”), subject to the terms, restrictions and conditions of the Plan, the
Notice of Stock Bonus Award (the “Notice”) and this Agreement.

 

1.             Issuance.  Stock Bonus Awards shall be issued in Shares, and the
Company’s transfer agent shall record ownership of such Shares in Participant’s
name as soon as reasonably practicable.

 

2.             Stockholder Rights.  Participant shall have no right to dividends
or to vote Shares until Participant is recorded as the holder of such Shares on
the stock records of the Company and its transfer agent.

 

3.             No-Transfer.  Unvested Shares, and unvested Stock Bonus Awards,
and any interest in either shall not be sold, assigned, transferred, pledged,
hypothecated, or otherwise disposed of by Participant or any person whose
interest derives from Participant’s interest.  “Unvested Shares” are Shares that
have not yet vested pursuant to the terms of the vesting schedule set forth in
the Notice.

 

4.             Termination.  Upon Participant’s cessation of Service for any
reason, all Unvested Shares shall immediately be forfeited to the Company, and
all rights of Participant to such Unvested Shares shall immediately terminate as
of Participant’s termination date.  In case of any dispute as to whether a
termination of Service has occurred, the Committee shall have sole discretion to
determine whether such termination has occurred and the effective date of such
termination.

 

5.             Tax Consequences.  PARTICIPANT SHOULD CONSULT A TAX ADVISER
BEFORE ACQUIRING THE SHARES IN THE JURISDICTION IN WHICH HE OR SHE IS SUBJECT TO
TAX.  Shares shall not be issued under this Agreement unless Participant makes
arrangements acceptable to the Company to pay any withholding taxes that may be
due as a result of the acquisition or vesting of Shares.

 

6.             Withholding Taxes.  Regardless of any action the Company or your
employer (the “Employer”) takes with respect to any or all income tax, social
insurance, payroll tax, payment on account or other tax-related withholding
(“Tax-Related Items”), you acknowledge that the ultimate liability for all
Tax-Related Items legally due by you is and remains your responsibility and that
the Company and/or your Employer (1) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the shares received under this award, including the award or vesting of such
shares, the subsequent sale of shares under this award and the receipt of any
dividends; and (2) do not commit to structure the terms of the award to reduce
or eliminate your liability for Tax-Related Items.

 

No stock certificates will be released to you, unless you have paid or made
adequate arrangements satisfactory to the Company and/or the Employer to satisfy
all withholding and payment on account obligations of the Company and/or your
Employer.  In this regard, you authorize the Company and/or your Employer to
withhold all applicable Tax-Related Items legally payable by you from your wages
or other cash compensation paid to you by the Company and/or your Employer. 
With the Company’s consent, these arrangements may also include, if permissible
under local law, (a) withholding shares that otherwise would be delivered to you
when they vest having a Fair Market Value equal to the amount necessary to
satisfy the minimum statutory withholding amount , (b) having the Company
withhold taxes from the proceeds of the sale of the Shares, either through a
voluntary sale or through a mandatory sale arranged by the Company (on your
behalf pursuant to this authorization), or (c) any other arrangement approved by
the Company.  The fair market value of these shares, determined as of the date
when taxes otherwise would have been withheld in cash, will be applied as a
credit against the withholding taxes. Finally, you shall pay to the Company or
your Employer any amount of Tax-Related Items that the Company or the Employer
may be required to withhold as a result of your participation in the Plan or
your acquisition of shares that cannot be satisfied by the means previously
described.  The Company may refuse to deliver the shares if you fail to comply
with your obligations in connection with the Tax-Related Items as described in
this section.

 

7.             Acknowledgement.  The Company and Participant agree that the
Stock Bonus Award is granted under and governed by the Notice, this Agreement
and by the provisions of the Plan (incorporated herein by reference). 
Participant: (i) acknowledges receipt of a copy of the Plan and the Plan
prospectus, (ii) represents that Participant has carefully read and is familiar
with their provisions, and (iii) hereby accepts the Stock Bonus Award subject to
all of the terms and conditions set forth herein and those set forth in the
Plan, this Agreement and the Notice.

 

2

 

--------------------------------------------------------------------------------

 

8.             Entire Agreement; Enforcement of Rights.  This Agreement, the
Plan and the Notice constitute the entire agreement and understanding of the
parties relating to the subject matter herein and supersede all prior
discussions between them. Any prior agreements, commitments or negotiations
concerning the purchase of the Shares hereunder are superseded. No modification
of or amendment to this Agreement, nor any waiver of any rights under this
Agreement, shall be effective unless in writing and signed by the parties to
this Agreement. The failure by either party to enforce any rights under this
Agreement shall not be construed as a waiver of any rights of such party.

 

9.             Compliance with Laws and Regulations.  The issuance of Shares
will be subject to and conditioned upon compliance by the Company and
Participant with all applicable state and federal laws and regulations and with
all applicable requirements of any stock exchange or automated quotation system
on which the Company’s Common Stock may be listed or quoted at the time of such
issuance or transfer.

 

10.          Governing Law; Severability.  If one or more provisions of this
Agreement are held to be unenforceable under applicable law, the parties agree
to renegotiate such provision in good faith. In the event that the parties
cannot reach a mutually agreeable and enforceable replacement for such
provision, then (i) such provision shall be excluded from this Agreement,
(ii) the balance of this Agreement shall be interpreted as if such provision
were so excluded and (iii) the balance of this Agreement shall be enforceable in
accordance with its terms.  This Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto shall be
governed, construed and interpreted in accordance with the laws of the State of
California, without giving effect to principles of conflicts of law.

 

11.          No Rights as Employee, Director or Consultant.  Nothing in this
Agreement shall affect in any manner whatsoever the right or power of the
Company, or a Parent or Subsidiary of the Company, to terminate Purchaser’s
Service, for any reason, with or without cause.

 

12.          Consent to Electronic Delivery of All Plan Documents and
Disclosures.  By acceptance of this Stock Bonus Award, Participant consents to
the electronic delivery of the Notice, this Agreement, the Plan, account
statements, Plan prospectuses required by the Securities and Exchange
Commission, U.S. financial reports of the Company, and all other documents that
the Company is required to deliver to its security holders (including, without
limitation, annual reports and proxy statements) or other communications or
information related to the RSU. Electronic delivery may include the delivery of
a link to a Company intranet or the internet site of a third party involved in
administering the Plan, the delivery of the document via e-mail or such other
delivery determined at the Company’s discretion. Participant acknowledges that
Participant may receive from the Company a paper copy of any documents delivered
electronically at no cost if Participant contacts the Company by telephone,
through a postal service or electronic mail at equity@proofpoint.com.
Participant further acknowledges that Participant will be provided with a paper
copy of any documents delivered electronically if electronic delivery fails;
similarly, Participant understands that Participant must provide on request to
the Company or any designated third party a paper copy of any documents
delivered electronically if electronic delivery fails. Also, Participant
understands that Participant’s consent may be revoked or changed, including any
change in the electronic mail address to which documents are delivered (if
Participant has provided an electronic mail address), at any time by notifying
the Company of such revised or revoked consent by telephone, postal service or
electronic mail at equity@proofpoint.com. Finally, Participant understands that
Participant is not required to consent to electronic delivery.

 

BY ACCEPTING THIS STOCK BONUS AWARD, YOU AGREE TO ALL OF THE TERMS AND
CONDITIONS DESCRIBED ABOVE AND IN THE PLAN.

 

3

 